Exhibit 10.2.4



AMENDED AND RESTATED CREDIT AGREEMENT

among

AQUA PENNSYLVANIA, INC.

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION
as Agent

﻿

Dated as of November 17, 2016



 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

﻿

﻿

 

 

BACKGROUND

1 

SECTION 1. 

DEFINITIONS

1 

1.1

Defined Terms

1 

1.2

Other Definitional Provisions

18 

1.3

Construction

18 

SECTION 2. 

THE CREDITS

19 

2.1

Revolving Credit Loans

19 

2.2

Swing Line Loans

20 

2.3

General Provisions Regarding Loans

23 

2.4

Fees

24 

2.5

Revolving Credit Notes; Repayment of Revolving Credit Loans

24 

2.6

Interest on Revolving Credit Loans

25 

2.7

Default Rate; Additional Interest; Alternate Rate of Interest

25 

2.8

Termination, Reduction, Extension of Commitments; Additional Banks

25 

2.9

Optional and Mandatory Prepayments of Loans

27 

2.10

Illegality

27 

2.11

Requirements of Law

28 

2.12

Taxes

29 

2.13

Indemnity

31 

2.14

Pro Rata Treatment, etc.

32 

2.15

Payments

32 

2.16

Conversion and Continuation Options

32 

2.17

Defaulting Banks

33 

SECTION 3. 

REPRESENTATIONS AND WARRANTIES

34 

3.1

Financial Condition

35 

3.2

No Adverse Change

35 

3.3

Existence; Compliance with Law

35 

3.4

Corporate Power; Authorization; Enforceable Obligations

35 

3.5

No Legal Bar

36 

3.6

No Material Litigation

36 

3.7

No Default

36 

3.8

Taxes

36 

3.9

Federal Regulations

36 

3.10

ERISA

36 

3.11

Investment Company Act

37 

3.12

Purpose of Loans

37 

3.13

Environmental Matters

37 

3.14

Ownership of the Borrower

38 

3.15

Patents, Trademarks, etc

38 

3.16

Ownership of Property

38 

3.17

Licenses, etc

38 

-i-



DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 



﻿

3.18

Labor Matters

39 

3.19

Partnerships

39 

3.20

No Material Misstatements

39 

3.21

Anti-Money Laundering/International Trade Law Compliance

39 

3.22

EEA Financial Institutions.

39 

SECTION 4. 

CONDITIONS PRECEDENT; CLOSING

39 

4.1

Conditions to Closing

39 

4.2

Conditions to Each Loan

41 

4.3

Closing

42 

4.4

Transitional Arrangements

42 

SECTION 5. 

AFFIRMATIVE COVENANTS

42 

5.1

Financial Statements

43 

5.2

Certificates; Other Information

43 

5.3

Payment of Obligations

43 

5.4

Conduct of Business and Maintenance of Existence

43 

5.5

Maintenance of Property; Insurance

44 

5.6

Inspection of Property; Books and Records; Discussions

44 

5.7

Notices

44 

5.8

Environmental Laws

45 

5.9

Taxes

46 

5.10

Covenants of the Indenture

46 

5.11

Guarantees of Obligations

46 

5.12

Anti-Money Laundering/International Trade Law Compliance

46 

SECTION 6. 

NEGATIVE COVENANTS

46 

6.1

Financial Covenants

46 

6.2

Limitation on Certain Debt

47 

6.3

Limitation on Liens

47 

6.4

Limitations on Fundamental Changes

48 

6.5

Limitation on Sale of Assets

49 

6.6

Limitations on Acquisitions

49 

6.7

Limitation on Distributions and Investments

49 

6.8

Transactions with Affiliates

49 

6.9

Sale and Leaseback

49 

6.10

Fiscal Year

50 

6.11

Continuation of or Change in Business

50 

SECTION 7. 

EVENTS OF DEFAULT

50 

7.1

Events of Default

50 

7.2

Remedies

52 

SECTION 8. 

THE AGENT

54 

8.1

Appointment

54 

8.2

Delegation of Duties

54 

8.3

Exculpatory Provisions

54 

- ii -



DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 



﻿

8.4

Reliance by Agent

55 

8.5

Notice of Default

55 

8.6

Non‑Reliance on Agent and Other Banks

55 

8.7

Indemnification

56 

8.8

Agent in its Individual Capacity

56 

8.9

Successor Agent

56 

8.10

Beneficiaries

56 

8.11

USA Patriot Act

57 

SECTION 9. 

MISCELLANEOUS

57 

9.1

Amendments and Waivers

57 

9.2

Notices

58 

9.3

No Waiver; Cumulative Remedies

59 

9.4

Survival of Representations and Warranties

59 

9.5

Payment of Expenses and Taxes

59 

9.6

Successors and Assigns

60 

9.7

Confidentiality

63 

9.8

Adjustments; Set‑off

64 

9.9

Counterparts

64 

9.10

Severability

64 

9.11

Integration

65 

9.12

GOVERNING LAW

65 

9.13

Submission To Jurisdiction; Waivers

65 

9.14

Acknowledgments

65 

9.15

WAIVERS OF JURY TRIAL

66 

9.16

USA PATRIOT ACT

66 

9.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

66 

﻿

- iii -



DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 



﻿

 

SCHEDULES

 

﻿

 

SCHEDULE I

Bank and Commitment Information

SCHEDULE 3.6

Existing Litigation

SCHEDULE 3.11

Regulatory Approvals

SCHEDULE 3.13

Environmental Matters

SCHEDULE 3.19

Interests in Partnerships

SCHEDULE 6.3

Existing Liens

﻿

 

﻿

 

EXHIBITS

 

﻿

 

EXHIBIT A

Form of Borrowing Request

EXHIBIT B-1

Form of Note

EXHIBIT B-2

Form of Swing Line Note

EXHIBIT C

Form of Assignment and Acceptance

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

- iv -

﻿

﻿

 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 17, 2016, by and among AQUA PENNSYLVANIA, INC., a Pennsylvania
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties to this Agreement (the “Banks”), and PNC BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
(in such capacity, the “Agent”).

BACKGROUND

A.The Banks have made available to the Borrower a revolving credit facility in
the maximum principal amount of $100,000,000 on the terms and conditions
contained in that certain Credit Agreement dated as of November 30, 2010 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Borrower, the Banks and the Agent.

B.The Borrower, the Banks and the Agent desire to amend and to restate the terms
of the Existing Credit Agreement, all upon the terms and conditions set forth
herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree that the Existing Credit Agreement is amended and restated in
its entirety as follows:

SECTION 1.  DEFINITIONS

1.1Defined Terms.  As used in this Agreement, the following terms shall have the
following meanings:

“Adjusted Revolving Credit Commitment Percentage”:  with respect to any
non-Defaulting Bank, the quotient (expressed as a percentage) of such Bank’s
aggregate Commitment divided by the aggregate Commitments of all non-Defaulting
Banks.

“Affiliate”:  any Person (other than a Subsidiary, or an officer, director or
employee of the Borrower who would not be an Affiliate but for such Person’s
status as an officer, director and/or employee) which, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Borrower, and any member, director, officer or employee
of any such Person or any Subsidiary of the Borrower.  For purposes of this
definition, “control” shall mean the power, directly or indirectly, either to
(i) vote 5% or more of the securities having ordinary voting power for the
election of directors of such Person or (ii) direct or in effect cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Anti-Terrorism Laws”:  any Laws applicable to any Covered Entity or any other
party hereto relating to terrorism, trade sanctions programs and embargoes,
import/export licensing, money laundering, bribery or anti-corruption, and any
regulation, order, or



DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

directive promulgated,  issued or enforced pursuant to such Laws (including,
without limitation, any of the foregoing promulgated by the U.S. Department of
the Treasury's Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union and member states, Her
Majesty's Treasury of the United Kingdom, the Hong Kong Monetary Authority, or
other relevant sanctions authority), all as amended, supplemented or replaced
from time to time.

“Assignment and Acceptance”:  an assignment and acceptance entered into by a
Bank and an assignee, and acknowledged by the Agent, in the form of Exhibit C or
such other form as shall be approved by the Agent.

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to the highest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Open Rate in effect on such day plus fifty (50)
basis points (0.5%) and (c) the Daily LIBOR Rate plus one hundred (100) basis
points (1.0%) provided, however, if the Base Rate determined as provided above
would be less than zero, then such rate shall be deemed to be zero.  If for any
reason the Agent shall have determined (which determination shall be conclusive
absent manifest error) that it is unable to ascertain the Federal Funds Open
Rate or the Daily LIBOR Rate for any reason, including the inability or failure
of the Agent to obtain sufficient quotations in accordance with the definition
of such term, the Base Rate shall be determined without regard to clause (b) or
(c) as the case may be, of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Open Rate or the
Daily LIBOR Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Open Rate or the Daily LIBOR Rate, as the case may
be.

“Base Rate Borrowing”:  a Borrowing comprised of Base Rate Loans.

“Base Rate Loan”: any Revolving Credit Loan bearing interest at a rate
determined by reference to the Base Rate.

“Borrower”: as defined in the heading of this Agreement.

“Borrowing”: a Swing Line Loan made by the Swing Line Bank or each group of
Revolving Credit Loans of a single Type made by the Banks on a single date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.





2

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Borrowing Request”:  a request made pursuant to Section 2.1(c) in the form of
Exhibit A.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by law
to close; provided,  however, that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London Interbank Market.

“Capital Lease”:  at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption or taking effect of any Law, (b) any change in
any Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Closing”:  as defined in Section 4.3.

“Closing Date”:  as defined in Section 4.3.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”:  as to any Bank, the obligation of such Bank to make Loans to the
Borrower hereunder in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Bank’s name on Schedule I or in
the Assignment and Acceptance pursuant to which such Bank becomes a party to
this Agreement, as the same may be permanently terminated, reduced and extended
from time to time pursuant to the provisions of Section 2.9 or changed by
subsequent assignments pursuant to subsection 9.6(b).





3

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Commitment Percentage”:  as to any Bank at any time, the proportion (expressed
as a percentage) that such Bank’s Commitment bears to the Total Commitment (or,
at any time after the Commitments shall have expired or been terminated, the
percentage which the amount of such Bank’s Loans constitutes of the aggregate
amount of the Loans of the Banks then outstanding).

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

“Consolidated Assets”:  at any time, the amount at which all assets (including,
without duplication, the capitalized value of any leasehold interest under any
Capital Lease) of the Borrower would be reflected on a consolidated balance
sheet of the Borrower at such time.

“Consolidated EBIT”:  for any period, Consolidated Net Income for such period,
plus the amount of income taxes and interest expense deducted from earnings in
determining such Consolidated Net Income.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period,
plus the amount of income taxes, interest expense, depreciation and amortization
deducted from earnings in determining such Consolidated Net Income.

“Consolidated Funded Debt”:  at any time, all Debt of the Borrower determined on
a consolidated basis consisting of, without duplication (a) borrowed money Debt,
including without limitation capitalized lease obligations;(b) reimbursement
obligations in respect of letters of credit, bank guarantees and the like; and
(c) Debt in the nature of a Contingent Obligation, whether or not required to be
reflected on a balance sheet of the Borrower in accordance with GAAP.

“Consolidated Interest Expense”:  for any period, the amount of cash interest
expense deducted from earnings of the Borrower in determining Consolidated Net
Income for such period in accordance with GAAP.

“Consolidated Net Income”:  for any fiscal period, net earnings (or loss) after
income and other taxes computed on the basis of income of the Borrower for such
period determined on a consolidated basis in accordance with GAAP, but
excluding:

(a)the amount of any extraordinary items included in such calculation of net
earnings (or loss);

(b)any gain or loss resulting from the write‑up or write‑off of fixed assets;

(c)earnings of any Subsidiary accrued prior to the date it became a Subsidiary;





4

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(d)earnings of any Person, substantially all assets of which have been acquired
in any manner, realized by such Person prior to the date of such acquisition;
and

(e)any gain arising from the acquisition of any Securities of the Borrower or
any Subsidiary thereof.

“Consolidated Shareholders’ Equity”:  at a particular date, the net book value
of the shareholders’ equity of the Borrower as would be shown on a consolidated
balance sheet at such time determined in accordance with GAAP.

“Contingent Obligation”:  with respect to any Person (for the purpose of this
definition, the “Obligor”) any obligation (except the endorsement in the
ordinary course of business of instruments for deposit or collection) of the
Obligor guaranteeing or in effect guaranteeing any indebtedness of any other
Person (for the purpose of this definition, the “Primary Obligor”) in any
manner, whether directly or indirectly, including (without limitation)
indebtedness incurred through an agreement, contingent or otherwise, by the
Obligor:

(a)to purchase such indebtedness of the Primary Obligor or any Property or
assets constituting security therefor;

(b)to advance or supply funds

(i)for the purpose of payment of such indebtedness (except to the extent such
indebtedness otherwise appears on Borrower’s balance sheet as indebtedness), or

(ii)to maintain working capital or other balance sheet condition or any income
statement condition of the Primary Obligor or otherwise to advance or make
available funds for the purchase or payment of such indebtedness or obligation;
or

(c)to lease Property or to purchase Securities or other Property or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of the Primary Obligor to make payment of the
indebtedness or obligation.

For purposes of computing the amount of any Contingent Obligation, in connection
with any computation of indebtedness or other liability, it shall be assumed
that, without duplication, the indebtedness or other liabilities of the Primary
Obligor that are the subject of such Contingent Obligation are direct
obligations of the issuer of such Obligation.

“Contractual Obligation”:  as to any Person, any provision of any Security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.





5

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Covered Entity”:  (a) the Borrower, each of the Borrower’s Subsidiaries and all
Guarantors and (b) each Person that, directly or indirectly, is in control of a
Person described in clause (a) above.  For purposes of this definition, control
of a Person shall mean the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding equity interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person whether by ownership
of equity interests, contract or otherwise.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1%) (x) the Published Rate by (y) a number equal to 1.00
minus the Eurocurrency Reserve Requirements.  The Published Rate shall be
adjusted as of each Business Day based on changes in the Published Rate or the
Eurocurrency Reserve Requirements without notice to the Borrower, and shall be
applicable from the effective date of any such change.  Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Debt”:  with respect to any Person, at any time, without duplication, all of
(i) its liabilities for borrowed money, (ii) liabilities secured by any Lien
existing on property owned by such Person (whether or not such liabilities have
been assumed), (iii) its liabilities in respect to Capital Leases; (iv) its
liabilities under Contingent Obligations; and (v) all other obligations which
are required by GAAP to be shown as liabilities on its balance sheet but
excluding (x) deferred taxes and other deferred or long-term liabilities and
other amounts not in respect of borrowed money and (y) the aggregate amount of
accounts receivable sold, factored or otherwise transferred for value without
recourse (other than for breach of representations).

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition precedent therein set forth, has been satisfied.

“Defaulting Bank”:  any Bank, as determined by the Agent, that has (a) failed to
fund any portion of its Revolving Credit Loans or participations in Swing Line
Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Agent, the Swing Line Bank or any Bank
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Revolving Credit Loans or participations in Swing Line Loans, (d) otherwise
failed to pay over to the Agent or any other Bank any other amount required to
be paid by it hereunder within three Business Days of the date when due, unless
the subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
Bail-In Action, or (iii)



6

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment (it being understood that a
Defaulting Bank shall cease to be a Defaulting Bank if the Borrower, the Agent
and the Swing Line Bank shall each agree that such Defaulting Bank has
adequately remedied all matters that caused such Bank to be a Defaulting Bank).

“Distribution”:  in respect of any corporation, (a) dividends, distributions or
other payments on account of any capital stock of the corporation (except
distributions in common stock of such corporation); (b) the redemption or
acquisition of such stock or of warrants, rights or other options to purchase
such stock (except when solely in exchange for common stock of such
corporation); and (c) any payment on account of, or the setting apart of any
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of any share of any class of capital
stock of such corporation or any warrants or options to purchase any such stock.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“EEA Financial Institution”: (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or binding requirements of any Governmental Authority, or binding Requirement of
Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or public health,
remediation of environmental conditions, or damages arising from such
conditions, as now or may at any time hereafter be in effect.





7

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Equity to Capital Ratio”:  at the date of determination, the ratio of
Consolidated Shareholders’ Equity to the sum of (i) Consolidated Funded Debt and
(ii) Consolidated Shareholders’ Equity.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time. 

 “Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System.

“Eurodollar Rate”:  with respect to the Loans comprising any Eurodollar
Borrowing for any Interest Period, the interest rate per annum determined by the
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Agent as an authorized information vendor for the purpose of displaying rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Borrowing and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error)), by (b) a number equal to 1.00 minus the Eurocurrency
Reserve Requirements; provided, however, that if the Eurodollar Rate determined
as provided above would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Borrowing
that is outstanding on the effective date of any change in the Eurocurrency
Reserve Requirements as of such effective date.  The Agent shall give prompt
notice to the Borrower of the Eurodollar Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

“Eurodollar Borrowing”:  a Borrowing comprised of Eurodollar Loans.





8

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Eurodollar Loan”:  any Revolving Credit Loan bearing interest at a rate
determined by reference to the Eurodollar Rate in accordance with the provisions
of Section 2.

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Taxes”:  as defined in subsection 2.12(a).

“Existing Credit Agreement”:  as defined in the Background to this Agreement.

“Exposure”:  as to any Bank at any date, an amount equal to the sum of (a) the
aggregate principal amount of all Loans made by such Bank then outstanding and
(b) the principal amount of such Bank’s pro rata share of Swing Line Loans then
outstanding based on its Commitment Percentage.

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Funds Open Rate” for any day shall mean the rate per annum which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption “OPEN” (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Agent (an “Alternate Federal
Funds Source”) (or if such rate for such day does not appear on the Bloomberg
Screen BTMM (or any substitute screen) or on any Alternate Federal Funds Source,
or if there shall at any time, for any reason, no longer exist a Bloomberg
Screen BTMM (or any substitute screen) or any Alternate Federal Funds Source, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error)); provided, that if
such day is not a Business Day, the Federal Funds Open Rate for such day shall
be the Federal Funds Open Rate on the immediately preceding Business Day.”

“Fee Letter”:  the letter from the Agent to the Borrower dated November 14, 2016
regarding certain fees payable by the Borrower.





9

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Fees”:  as defined in subsection 2.4(a).

“Foreign Bank”:  any Bank that is not created or organized under the Laws of the
United States, any State thereof or the District of Columbia.

“GAAP”:  at any time with respect to the determination of the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation, generally accepted accounting
principles as applied to the public utility industry, as such principles shall
be in effect on the date of, or at the end of the period covered by, the
financial statements from which such asset, liability, item of income, or item
of expense, is derived, or, in the case of any such computation, as in effect on
the date when such computation is required to be determined, subject to Section
1.3(b).

“Governmental Authority”:  shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantor”: any Material Subsidiary which becomes a “Guarantor” after the date
hereof pursuant to Section 5.11.

“Guaranty”: any Guaranty Agreement entered into by a Guarantor pursuant to
Section 5.11.

“Indenture”: means the Indenture of Mortgage dated as of January 1, 1941 between
the Borrower and Chase Manhattan Trust Company, National Association, as
successor Trustee, as amended and supplemented.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Interest Coverage Ratio”:  at the date of determination, the ratio of
Consolidated EBIT to Consolidated Interest Expense, in each case for the prior
four (4) consecutive fiscal quarters.

“Interest Payment Date”:  (a) as to any Base Rate Loan or Swing Line Loan, the
last day of each month, (b) as to any Eurodollar Loan having an Interest Period
of three months or less, the last day of such Interest Period, and (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
which is three months, or a



10

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period.

“Interest Period”:  with respect to any Eurodollar Loan:

(i)initially the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower in their notice of borrowing
or notice of conversion, given with respect thereto; and

(ii)thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto;

provided that, the foregoing provisions relating to Interest Periods are subject
to the following:

(i)if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;

(iii)an Interest Period that otherwise would extend beyond the Termination Date
shall end on the Termination Date; and

(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”:  investments (by loan or extension of credit, purchase, advance,
guaranty, capital contribution or otherwise) made in cash or by delivery of
Property, by the Borrower (i) in any Person, whether by acquisition of stock or
other ownership interest, indebtedness or other obligation or Security, or by
loan, advance or capital contribution, or (ii) in any Property or (iii) any
agreement to do any of the foregoing.

“Law”:  any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Body, foreign or domestic.





11

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or other security interest or
any preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”:  this Agreement, the Notes and any Guaranty.

“Loans”: the collective reference to the Revolving Credit Loans and the Swing
Line Loans.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its subsidiaries
taken as a whole.

“Material Adverse Effect”:  a material adverse effect on (a) the validity or
enforceability of this Agreement or any other Loan Document, (b) the business,
Property, assets, financial condition or results of operations of the Borrower,
(c) the ability of the Borrower duly and punctually to pay its Debts and perform
its obligations hereunder, or (d) the ability of the Agent or any of the Banks,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document.

“Material Subsidiary”: a Subsidiary of the Borrower the assets or net earnings
of which, determined in accordance with GAAP, constitute more than 5% of the
Borrower’s Consolidated Assets or Consolidated Net Income, as the case may be. 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, or pollutants or contaminants defined or
regulated as such in or under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, and ureaformaldehyde
insulation.

“Moody’s”:  Moody’s Investors Service, Inc.

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Defaulting Bank”: at any time, all Banks other than any Defaulting Banks at
such time.

“Notes”: the Revolving Credit Notes and the Swing Line Notes.

“Other Taxes”:  as defined in subsection 2.12(b).

“Parent Company”:  Aqua America, Inc., a Pennsylvania corporation.

“Participant”: as defined in Section 9.6(f).





12

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Acquisition”:  an acquisition by the Borrower of the stock or assets
of a Person engaged in businesses similar or incidental or ancillary to
Borrower’s existing business, provided that at least 30 days prior to the
consummation of any such acquisition for which cash consideration paid by the
Borrower (including the assumption of Debt in connection therewith) exceeds
$70,000,000, no Default or Event of Default shall exist or would exist if such
acquisition were consummated on such date (assuming for purposes of the
covenants contained in Section 6.1 that pro forma adjustments are made to the
financial statements of the Borrower reflecting such acquisition; provided, that
historical EBIT of the Person to be acquired (or the assets of which are to be
acquired) shall be included for purposes of calculating such covenant compliance
only if historical financial statements of such Person are received by the Agent
at least 30 days prior to the consummation of such acquisition), and the
Borrower shall have delivered to the Agent a certificate of a Responsible
Officer showing calculations in reasonable detail demonstrating such pro forma
compliance with the covenants contained in Section 6.1, and provided further,
that any such acquisition for which cash consideration paid by the Borrower
(including the assumption of Debt in connection therewith) exceeds $75,000,000,
shall also have been consented to by the Required Banks. 

“Permitted Investments”:  Investments in:

(a)one or more Material or Wholly-Owned Subsidiaries thereof;

(b)Property to be used in the ordinary course of business of the Borrower;

(c)current assets arising from the sale or purchase of goods and services in the
ordinary course of business of the Borrower;

(d)direct obligations of the United States of America, or any agency or
instrumentality thereof or obligations guaranteed by the United States of
America, provided that such obligations mature within one (1) year from the date
of acquisition thereof;

(e)certificates of deposit, time deposits or banker’s acceptances, maturing
within one (1) year from the date of acquisition, with banks or trust companies
organized under the laws of the United States, the unsecured long‑term debt
obligations of which are rated “A3” or higher by Moody’s or “A-” or higher by
S&P, and issued, or in the case of banker’s acceptance, accepted, by a bank or
trust company having capital, surplus and undivided profits aggregating at least
$250,000,000;

(f)commercial paper given the highest rating by either S&P or Moody’s maturing
not more than 270 days from the date of creation thereof;





13

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(g)mutual funds registered with the Securities and Exchange Commission under the
Investment Company Act of 1940 that hold themselves out as “money market funds;”

(h)trade credit extended on usual and customary terms in the ordinary course of
business;

(i)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(j)Permitted Acquisitions; and

(k)other loans, advances and investments not exceeding in the aggregate
$2,000,000 at any one time outstanding.

(l)investments in tax exempt obligations of any state of the United States of
America, or any municipality of any such State, in each case rated “Aa2” or
higher by Moody’s or “AA” or higher by S&P or an equivalent credit rating by
another credit rating agency of recognized national standing, provided that such
obligations mature or can be tendered by the holder within 365 days from the
date of acquisition thereof; and

(m)investments in repurchase agreements.

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PNC”:  PNC Bank, National Association, a national banking association.

“Prime Rate”:  the rate of interest per annum announced from time to time by PNC
as its prime rate in effect at its principal office in Philadelphia,
Pennsylvania; each change in the Prime Rate shall be effective on the date such
change is announced as effective.

“Property”:  any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by the Agent).





14

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System as from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Regulation X”:  Regulation X of the Board of Governors of the Federal Reserve
System as from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Compliance Event”:  any event or occurrence where a Covered Entity
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
has knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual or probable violation of
any Anti-Terrorism Law.

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
except to the extent that notice thereof has been waived by the PBGC.

“Required Banks”:  at any time, (a) Banks the Exposures of which aggregate at
least 51% of the Total Exposure at such time of the Banks, or (b) if there are
no Loans outstanding, Banks whose Commitments aggregate at least 51% of the
Total Commitment at such time.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation,
By‑Laws, Operating Agreement or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”:  as to any Borrower, any officer of such Borrower or of
the manager of such Borrower.

“Revolving Credit Loans”:  the revolving loans made by the Banks to the Borrower
pursuant to Section 2.1(a).  Each Loan shall be a Eurodollar Loan or a Base Rate
Loan.

“Revolving Credit Note”:  a promissory note of the Borrower in the form of
Exhibit B-1, as the same may be amended, supplemented or otherwise modified from
time to time.

“Sanctioned Country”:  a country, region or territory subject to or target of a
sanctions program maintained under any Anti-Terrorism Law.

“Sanctioned Person”:  any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred



15

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

person, group, regime, entity or thing, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any Anti-Terrorism Law.

“S&P”:  Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC.

“Security”:  “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”:  as to any Person, as of the time of determination, the financial
condition under which the following conditions are satisfied:

(a)the fair market value of the assets of such Person will exceed the debts and
liabilities, subordinated, contingent or otherwise, of such Person; and

(b)the present fair saleable value of the Property of such Person will be
greater than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; and

(c)such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and

(d)such Person will not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are then conducted and
are proposed to be conducted after the date thereof.

“Subordinated Debt”:  at any time, all Debt of the Borrower subordinated to all
of the obligations of the Borrower to the Banks on terms satisfactory to the
Banks.

“Subsidiary”:  as to any Person, (i) any corporation, limited liability company,
company or trust of which 50% or more (by number of shares or number of votes)
of the outstanding capital stock, interests, shares or similar items of
beneficial interest normally entitled to vote for the election of one or more
directors, managers or trustees (regardless of any contingency which does or may
suspend or dilute the voting rights) is at such time owned directly or
indirectly by such person or one or more of such Person’s Subsidiaries, or any
partnership of which such Person is a general partner or of which 50% or more of
the partnership interests is at the time directly or indirectly owned by such
Person or one or more of such Person’s Subsidiaries, and (ii) any corporation,
company, trust, partnership or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s
subsidiaries.  Unless otherwise indicated, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary of the Borrower.





16

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

“Supplemental Indenture”: means the Forty-Sixth Supplemental Indenture to the
Indenture dated as of October 15, 2010.

“Swing Line Bank”:   PNC Bank, National Association, or any other Bank to which
the Swing Line Commitment is assigned pursuant to the terms of Section 9.6.

“Swing Line Collateral Account”: as defined in Section 2.17(b)(ii).

“Swing Line Commitment”:   the amount set forth opposite the Swing Line Bank’s
name under the heading “Swing Line Commitment” on Schedule I hereto, as such
amount may be reduced pursuant to Section 2.2(f).

“Swing Line Loans”:   as defined in Section 2.2(a).

“Swing Line Note”:   as defined in Section 2.2(c), as the same may be amended,
supplemented or otherwise modified from time to time.

“Swing Line Repayment Date”:   as defined in Section 2.2(b).

“Taxes”:  as defined in subsection 2.12(a).

“Term Loan Facilities”: means collectively: (i) the term loan facility evidenced
by that certain Term Loan Agreement, dated as of September 29, 2014, by and
among the Borrower, the lenders party thereto, and Agent; and (ii) the term loan
facility evidenced by that certain Term Loan Agreement, dated as of May 6, 2015,
by and among the Borrower, the lenders party thereto, and Agent.

“Termination Date”: the earlier of (a) November 16, 2017 or any later date to
which the Termination Date shall have been extended pursuant to subsection
2.8(d) hereof and (b) the date the Commitments are terminated as provided
herein.

“Total Commitment”:  at any time, the aggregate amount of the Banks’
Commitments, as in effect at such time.

“Total Commitment Percentage”:  as to any Bank at any time, the proportion
(expressed as a percentage) that such Bank’s Commitment bears to the Total
Commitment.

“Total Exposure”:  at any time, the aggregate amount of the Banks’ Exposures at
such time.

“Tranche”:  the collective reference to Eurodollar Loans whose Interest Periods
begin on the same date and end on the same later date (whether or not such Loans
originally were made on the same date).

“Type”:  when used in respect of any Revolving Credit Loan or Borrowing of
Revolving Credit Loans, shall refer to the Rate by reference to which interest
on such Revolving Credit Loan or on the Revolving Credit Loans comprising such
Borrowing is



17

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

determined.  For purposes hereof, “Rate” shall include the Eurodollar Rate and
the Base Rate.

“USA Patriot Act”: shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Voting Stock”:  capital stock of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the directors (or Persons performing similar functions) and,
as applicable, any equity, participation or ownership interests in any
partnership, business trust, joint stock company, limited liability company,
trust, unincorporated association, joint venture or any other Person which
interests are similar by analogy to capital stock or ownership rights giving
rise to voting or governance rights.

“Wholly‑Owned Subsidiary”:  at any time, any Subsidiary one hundred percent
(100%) of all of the equity Securities (except directors’ qualifying shares) and
voting Securities of which are owned by any one or more of the Borrower at such
time.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. 

1.2Other Definitional Provisions.  (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or any certificate or other document made or delivered pursuant hereto.

(b)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

1.3Construction.  (a)  Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the plural
and the part the whole, “or” has the inclusive meaning represented by the phrase
“and/or,” and “including” has the meaning represented by the phrase “including
without limitation.”  References in this Agreement to “determination” of or by
the Agent or the Banks shall be deemed to include good faith estimates by the
Agent or the Banks (in the case of quantitative determinations) and good faith
beliefs by the Agent or the Banks (in the case of qualitative
determinations).  Whenever the Agent or the Banks are granted the right herein
to act in their sole discretion or to grant or withhold consent such right shall
be exercised in good faith, except as otherwise provided herein.  Except as
otherwise expressly provided, all references herein to the “knowledge of” or
“best knowledge of” the Borrower shall be deemed to refer to the knowledge of a
Responsible Officer thereof.  The words “hereof,” “herein,” “hereunder”,
“hereby” and similar terms in this



18

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.  The section and other headings contained in this Agreement
and the Table of Contents preceding this Agreement are for reference purposes
only and shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect.  Section, subsection, schedule and
exhibit references are to this Agreement unless otherwise specified.

(b)Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate).  As used herein and in the Notes, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Borrower and any Subsidiary thereof not defined in subsection 1.1 and accounting
terms partly defined in subsection 1.1, to the extent not defined, shall have
the respective meanings given to them under GAAP.  In the event that any future
change in GAAP, without more, materially affects the Borrower’s compliance with
any financial covenant herein, the Borrower, the Banks and the Agent shall use
their best efforts to modify such covenant in order to account for such change
and to secure for the Banks the intended benefits of such covenant.

SECTION 2.  THE CREDITS

2.1Revolving Credit Loans.  (a)  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Bank, severally
and not jointly, agrees to make Revolving Credit Loans to the Borrower, at any
time or from time to time on or after the date hereof and until the Termination
Date or until the Commitment of such Bank shall have been terminated in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding which, when added to such Bank’s Commitment Percentage of the
principal amount of Swing Line Loans then outstanding does not exceed such
Bank’s Commitment subject, however, to the conditions that (i) at no time shall
(x) the sum of the outstanding aggregate principal amount of all Loans made by
all Banks exceed (y) the Total Commitment and (ii) at all times the outstanding
aggregate principal amount of all Revolving Credit Loans required to be made by
each Bank shall equal the product of (x) its Commitment Percentage times (y) the
outstanding aggregate principal amount of all Revolving Credit Loans required to
be made pursuant to subsection 2.1 at such time.  Such Commitments may be
terminated or reduced from time to time pursuant to Section 2.8.  Within the
foregoing limits, the Borrower may borrow, repay and reborrow under the
Commitment on or after the date hereof and prior to the Termination Date,
subject to the terms, provisions and limitations set forth herein. 

(b)Each Revolving Credit Loan shall be made as part of a Borrowing consisting of
Revolving Credit Loans made by the Banks ratably in accordance with their
Commitment Percentages; provided,  however, that the failure of any Bank to make
any Revolving Credit Loan shall not in itself relieve any other Bank of its
obligation to lend hereunder (it being understood, however, that no Bank shall
be responsible for the failure of any other Bank to make any Revolving Credit
Loan required to be made by such other Bank).  The Revolving Credit Loans
comprising any Eurodollar Borrowing shall be in a minimum aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or an
aggregate principal amount equal to the remaining balance of the available
Commitments) and the



19

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

Revolving Credit Loans comprising any Base Rate Borrowing shall be in a minimum
aggregate principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments).  Each Borrowing of Revolving Credit Loans shall be
comprised entirely of Eurodollar Loans or Base Rate Loans, as the Borrower may
request pursuant to Section 2.1.

(c)In order to request a Borrowing, the Borrower shall hand deliver or telecopy
(or notify by telephone and promptly confirm by hand delivery or telecopy) to
the Agent the information requested by the form of Borrowing Request attached as
Exhibit A hereto (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Philadelphia time, three Business Days before a proposed Borrowing
and (ii) in the case of a Base Rate Borrowing, not later than 11:00 a.m.,
Philadelphia time, on the day of a proposed Borrowing.  Such notice shall be
irrevocable and shall in each case specify (x) whether the Borrowing then being
requested is to be a Eurodollar Borrowing or a Base Rate Borrowing; (y) the date
of such Borrowing (which shall be a Business Day) and the amount thereof; and
(z) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.  If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Base Rate Borrowing.  If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Agent shall promptly advise the Banks of any
notice given pursuant to this Section 2.1 and of each Bank’s portion of the
requested Borrowing.

2.2Swing Line Loans.  (a)  Subject to the terms and conditions hereof, the Swing
Line Bank may in its discretion make swing line loans (the “Swing Line Loans”)
to the Borrower from time to time until the Termination Date or until the Swing
Line Commitment is terminated in accordance with the terms hereof in the
aggregate up to the amount of the Swing Line Commitment for periods requested by
the Borrower and agreed to by the Swing Line Bank; provided,  that, no Swing
Line Loan shall be made if, after giving effect to the making of such Loan and
the simultaneous application of the proceeds thereof, the Total Exposure would
exceed the Total Commitment.  Within the foregoing limits, the Borrower may
borrow, repay and reborrow under the Swing Line Commitment, subject to and in
accordance with the terms and limitations hereof.

(b)The Borrower may request a Swing Line Loan to be made on any Business
Day.  Each request for a Swing Line Loan shall be in writing (or by telephone
promptly confirmed in writing) and delivered to the Swing Line Bank not later
than 12:00 noon, Philadelphia time, on the Business Day such Swing Line Loan is
to be made, specifying in each case (i) the amount to be borrowed, (ii) the
requested borrowing date, (iii) whether the interest rate applicable to such
Swing Line Loan is to be: (A) the Base Rate or (B) an interest rate mutually
agreed upon by the Borrower and the Swing Line Bank and (iv) the date such Swing
Line Loan is to be repaid (the “Swing Line Repayment Date”).  The request for
such Swing Line Loan shall be irrevocable.  Provided that all applicable
conditions precedent contained in Section 4.2 hereof have been satisfied, the
Swing Line Bank shall, not later than 4:00 p.m., Philadelphia time, on the date
specified in the Borrower’s request for such Swing Line Loan, make such Swing
Line Loan by crediting the Borrower’s deposit account with the Swing Line Bank.



20

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(c)The obligation of the Borrower to repay the Swing Line Loans shall be
evidenced by a promissory note of the Borrower dated the date hereof, payable to
the order of the Swing Line Bank in the principal amount of the Swing Line
Commitment and substantially in the form of Exhibit B‑2 (as amended,
supplemented or otherwise modified from time to time, the “Swing Line Note”).

(d)Interest shall accrue on the outstanding principal balance of a Swing Line
Loan at the interest rate chosen by the Borrower in accordance with Section
2.2(b) with respect to such Swing Line Loan and shall be payable on each
applicable Interest Payment Date and upon the repayment of such Swing Line Loan.

(e)A Swing Line Loan shall be repaid on the earlier of (i) the Termination Date
and (ii) the Swing Line Repayment Date for such Swing Line Loan.  Unless the
Borrower shall have notified the Agent prior to 11:00 a.m., Philadelphia time,
on such Swing Line Repayment Date that the Borrower intends to repay such Swing
Line Loan with funds other than the proceeds of a Revolving Credit Loan, the
Borrower shall be deemed to have given notice to the Agent requesting the Banks
to make a Revolving Credit Loan which shall be a Base Rate Borrowing in
accordance with Section 2.1 on the Swing Line Repayment Date in an aggregate
amount equal to the amount of such Swing Line Loan plus interest thereon, and
(A) subject to satisfaction or waiver of the conditions specified in Section
4.2, the Banks shall, on the Swing Line Repayment Date, make a Revolving Credit
Loan which shall be a Base Rate Borrowing, in an aggregate amount equal to the
amount of such Swing Line Loan plus interest thereon, the proceeds of which
shall be applied directly by the Agent to repay the Swing Line Bank for such
Swing Line Loan plus accrued interest thereon; and provided,  further, that if
for any reason the proceeds of such Base Rate Borrowing are not received by the
Swing Line Bank on the Swing Line Repayment Date in an aggregate amount equal to
the amount of such Swing Line Loan plus accrued interest, the Borrower shall
reimburse the Swing Line Bank on the day immediately following the Swing Line
Repayment Date, in same day funds, in an amount equal to the excess of the
amount of such Swing Line Loan over the aggregate amount of such Base Rate
Borrowing, if any, received plus accrued interest thereon.

(f)In the event that the Borrower shall fail to repay the Swing Line Bank as
provided in Section 2.2(e) in an amount equal to the amount required under
Section 2.2(e), the Agent shall promptly notify each Bank of the unpaid amount
of such Swing Line Loan and of such Bank’s respective participation therein in
an amount equal to such Bank’s Commitment Percentage of such Swing Line
Loan.  Each Bank shall make available to the Agent for payment to the Swing Line
Bank an amount equal to its respective participation therein (including without
limitation its pro rata share of accrued but unpaid interest thereon), in same
day funds, at the office of the Agent specified in such notice, not later than
11:00 a.m., Philadelphia time, on the Business Day after the date the Agent
notifies each Bank.  In the event that any Bank fails to make available to the
Agent the amount of such Bank’s participation in such unpaid amount as provided
herein, the Swing Line Bank shall be entitled to recover such amount on demand
from such Bank together with interest thereon at a rate per annum equal to the
Base Rate for each day during the period between the Swing Line Repayment Date
and the date on which such Bank makes available its participation in such unpaid
amount.  The failure of any Bank to make available to the Agent its pro rata
share of any such unpaid amount shall not relieve any other Bank of its
obligations hereunder to make available to the Agent its pro rata



21

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

share of such unpaid amount on the Swing Line Repayment Date.  The Agent shall
distribute to each Bank which has paid all amounts payable by it under this
Section 2.2(f) with respect to the unpaid amount of any Swing Line Loan, such
Bank’s Commitment Percentage of all payments received by the Agent from the
Borrower in repayment of such Swing Line Loan when such payments are
received.  Notwithstanding anything to the contrary herein, each Bank which has
paid all amounts payable by it under this Section 2.2(f) shall have a direct
right to repayment of such amounts from the Borrower subject to the procedures
for repaying Banks set forth in this Section 2.2. 

(g)In the event the Commitments are terminated in accordance with Section 2.8
hereof, the Swing Line Commitment shall also be terminated automatically.  In
the event the Borrower reduces the Total Commitment to less than the Swing Line
Commitment, the Swing Line Commitment shall immediately be reduced to an amount
equal to the Total Commitment.  In the event the Borrower reduces the Total
Commitment to less than the outstanding principal amount of the Swing Line
Loans, the Borrower shall immediately repay the amount by which the outstanding
Swing Line Loans exceed the Swing Line Commitment as so reduced plus accrued
interest thereon.

(h)At no time shall there be more than two outstanding Swing Line Loans.

(i)Each Swing Line Loan shall be in an original principal amount of $100,000 or
multiples of $50,000 in excess thereof.

(j)The Borrower shall have the right at any time and from time to time to prepay
any Swing Line Loan, in whole or in part, without premium or penalty, upon prior
written, telecopy or telephonic notice to the Swing Line Bank given no later
than 1:00 p.m., Philadelphia time, on the date of any proposed prepayment.  Each
notice of prepayment shall specify the Swing Line Loan to be prepaid and the
amount to be prepaid, shall be irrevocable and shall commit the Borrower to
prepay such amount on such date, with accrued interest thereon.

(k)In addition to making Swing Line Loans pursuant to the foregoing provisions
of this Section 2.2, the Swing Line Bank may also make Swing Line Loans to the
Borrower without the requirement for a specific request from the Borrower
pursuant to Section 2.2(b) in accordance with the provisions of the agreements
between the Borrower and the Swing Line Bank relating to the Borrower’s deposit,
sweep and other accounts at the Swing Line Bank and related arrangements and
agreements regarding the management and investment of Borrower’s cash assets as
in effect from time to time (the “Cash Management Agreements”) to the extent of
the daily aggregate net negative balance in the Borrower’s accounts which are
subject to the provisions of the Cash Management Agreements.  Swing Line Loans
made pursuant to this Section 2.2(k) in accordance with the provisions of the
Cash Management Agreements shall (i) be subject to the limitations as to
aggregate amount set forth in Section 2.2(a), (ii) not be subject to the
limitations as to number or individual amount set forth in Sections 2.2(h) and
(i), (iii) be payable by the Borrower, both as to principal and interest, at the
times set forth in the Cash Management Agreements (but in no event later than
the Termination Date), (iv) not be made at any time after the Swing Line Bank
has notice of the occurrence of a Default or Event of Default, (v) if not repaid
by the Borrower in accordance with the provisions



22

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

of the Cash Management Agreements, be subject to each Bank’s obligation to
purchase participating interests therein pursuant to Section 2.2(f), and
(vi) except as provided in the foregoing subsections (i) through (v), be subject
to all of the terms and conditions of this Section 2.2.

2.3General Provisions Regarding Loans.  (a)    Subject to Section 2.3(b), each
Bank shall make each Revolving Credit Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to the
Agent in Philadelphia, Pennsylvania, not later than 1:00 p.m., Philadelphia
time, and the Agent shall by 3:00 p.m., Philadelphia time, credit the amounts so
received to the general deposit account of the Borrower with the Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Banks. Loans shall be made by the Banks pro rata in accordance with
Section 2.14.  Unless the Agent shall have received notice from a Bank prior to
the date of any Borrowing that such Bank will not make available to the Agent
such Bank’s portion of such Borrowing, the Agent may assume that such Bank has
made such portion available to the Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Bank shall not have made such portion
available to the Agent, such Bank and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Revolving Credit
Loans comprising such Borrowing and (ii) in the case of such Bank, the Federal
Funds Effective Rate.  If such Bank shall repay to the Agent such corresponding
amount, such amount shall constitute such Bank’s Revolving Credit Loan as part
of such Borrowing for purposes of this Agreement.

(b)The Borrower may refinance all or any part of any Borrowing with any other
Borrowing, subject to the conditions and limitations set forth herein and
elsewhere in this Agreement.  Any Borrowing or part thereof so refinanced shall
be deemed to be repaid in accordance with Section 2.5 with the proceeds of a new
Borrowing hereunder and the proceeds of the new Borrowing, to the extent they do
not exceed the principal amount of the Borrowing being refinanced, shall not be
paid by the Banks to the Agent or by the Agent to the Borrower; provided,
 however, that (i) if the principal amount extended by a Bank in a  refinancing
is greater than the principal amount extended by such Bank in the Borrowing
being refinanced, then such Bank shall pay such difference to the Agent for
distribution to the Banks described in (ii) below, (ii) if the principal amount
extended by a Bank in the Borrowing being refinanced is greater than the
principal amount agreed to be extended by such Bank in the refinancing, the
Agent shall return the difference to such Bank out of amounts received pursuant
to (i) above, and (iii) to the extent any Bank fails to pay the Agent amounts
due from it pursuant to (i) above, any Revolving Credit Loan or portion thereof
being refinanced with such amounts shall not be deemed repaid in accordance with
Section 2.5 and shall be payable by the Borrower without prejudice to the
Borrower’s rights against any such Bank.

(c)Each Bank may at its option fulfill its commitment hereunder with respect to
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Bank to make such Revolving Credit Loan; provided,  however, that (A) any
exercise of such



23

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

option shall not affect the obligation of the Borrower to repay such Revolving
Credit Loan in accordance with the terms of the Agreement and the applicable
Note and (B) the Borrower shall not be liable for increased costs under
Sections 2.11 or 2.12 to the extent that (x) such costs could be avoided by the
use of a different branch or Affiliate to make Eurodollar Loans and (y) such use
would not, in the judgment of such Bank, entail any significant additional
expense for which such Bank shall not be indemnified hereunder or otherwise be
disadvantageous to it; and

(d)All Borrowings, conversions and continuations of Revolving Credit Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections that, after giving effect
thereto, (A) the aggregate principal amount of the Revolving Credit Loans
comprising each Tranche of Eurodollar Loans shall be equal to $500,000 or a
whole multiple of $100,000 in excess thereof and (B) the Borrower shall not have
outstanding at any one time more than in the aggregate five (5) separate
Tranches of Eurodollar Loans.

(e)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Termination Date.

2.4Fees.  (a)  The Borrower agrees to pay to the Agent the fees at the times and
in the amounts as are set forth in the Fee Letter (collectively, the “Fees”).

(b)All Fees shall be paid on the dates due, in immediately available funds, to
the Agent for distribution, if and as appropriate, among the Banks.  Once paid,
none of the Fees shall be refundable under any circumstances.

2.5Revolving Credit Notes; Repayment of Revolving Credit Loans.  The Revolving
Credit Loans made by each Bank shall be evidenced by a single Revolving Credit
Note duly executed on behalf of the Borrower, dated the Closing Date, in
substantially the form attached hereto as Exhibit B-1 with the blanks
appropriately filled, payable to such Bank in a principal amount equal to the
Commitment of such Bank.  Each Revolving Credit Note shall bear interest from
the date thereof on the outstanding principal balance thereof as set forth in
Section 2.6.  Each Bank shall, and is hereby authorized by the Borrower to,
endorse on the schedule attached to the relevant Revolving Credit Note held by
such Bank (or on a continuation of such schedule attached to each such Revolving
Credit Note and made a part thereof), or otherwise to record in such Bank’s
internal records, an appropriate notation evidencing the date and amount of each
Revolving Credit Loan of such Bank, each payment or prepayment of principal of
any Revolving Credit Loan, and the other information provided for on such
schedule; provided,  however, that the failure of any Bank to make such a
notation or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Revolving Credit Loans made by such Bank in accordance
with the terms of the relevant Revolving Credit Note.  The outstanding principal
balance of each Revolving Credit Loan, as evidenced by the relevant Revolving
Credit Note, shall be payable on the Termination Date.



24

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

2.6Interest on Revolving Credit Loans.  (a)  Subject to the provisions of
Section 2.7, each Base Rate Loan shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 360 days) at a rate per annum
equal to the Base Rate.

(b)Subject to the provisions of Section 2.7, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Loan plus sixty-five (65) basis points (0.65%).

(c)Interest on each Revolving Credit Loan shall be payable on each Interest
Payment Date applicable to such Revolving Credit Loan; provided that, interest
accruing on overdue amounts pursuant to Section 2.7 shall be payable on demand
as provided in the Revolving Credit Notes.  The Eurodollar Rate and the Base
Rate shall be determined by the Agent, and such determination shall be
conclusive absent error.

2.7Default Rate; Additional Interest; Alternate Rate of Interest.  (a)  To the
extent not contrary to any Requirement of Law, upon the occurrence and during
the continuation of an Event of Default, any principal, past due interest, fee
or other amount outstanding hereunder shall, at the option of the Required
Banks, bear interest for each day thereafter until paid in full (after as well
as before judgment) at a rate per annum which shall be equal to two percent (2%)
above the Base Rate (but in no event shall any such rate exceed the maximum rate
permitted by any Requirement of Law).  The Borrower acknowledges that such
increased interest rate reflects, among other things, the fact that such loans
or other amounts have become a substantially greater risk given their default
status and that the Banks are entitled to additional compensation for such risk.

(b)In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurodollar Loan, the Agent
shall have determined (which determination absent manifest error shall be
conclusive and binding upon the Borrower) that dollar deposits in the principal
amount of such Eurodollar Loan are not generally available in the London
Interbank Market, or that the rate at which such dollar deposits are being
offered will not adequately and fairly reflect the cost to the Banks of making
or maintaining the principal amount of such Eurodollar Loan during such Interest
Period, or that reasonable means do not exist for ascertaining the Eurodollar
Rate, the Agent shall, as soon as practicable thereafter, give written,
telegraphic or telephonic notice of such determination to the Borrower and the
Banks, and any request by the Borrower for a Eurodollar Loan or for conversion
to or maintenance of a Eurodollar Loan pursuant to the terms of this Agreement
shall be deemed a request for a Base Rate Loan.  After such notice shall have
been given and until the circumstances giving rise to such notice no longer
exist, each request for a Eurodollar Loan shall be deemed to be a request for a
Base Rate Loan.  Each determination by the Agent hereunder shall be conclusive
absent manifest error.

2.8Termination, Reduction, Extension of Commitments; Additional Banks.  (a) The
Commitments shall be automatically terminated on the Termination Date.

(b)       Subject to the last sentence of this paragraph, upon at least three
Business Days’ prior irrevocable written or telecopy notice to the Agent, the
Borrower may at



25

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

any time in whole permanently terminate, or from time to time permanently
reduce, the Total Commitment.  Each partial reduction of the Total Commitment
shall be in a minimum principal amount of $1,000,000 or in whole multiples of
$500,000 in excess thereof, and no such termination or reduction shall be made
which would reduce the Total Commitment to an amount less than the aggregate
outstanding principal amount of the Loans.

(c)       Each reduction in the Total Commitment hereunder shall be made ratably
among the Banks in accordance with their respective Commitment Percentages.  In
connection with any reduction of the Total Commitment, the Borrower shall make
any prepayment required under subsection 2.9(b).

(d)       During the period beginning ninety days prior to the Termination Date
then in effect and ending sixty days prior to such Termination Date, the
Borrower may deliver to the Agent (which shall promptly transmit to each Bank) a
notice requesting that the Commitments be extended for a 364 day period beyond
the Termination Date then in effect.   Within thirty days after its receipt of
any such notice, each Bank shall notify the Agent of its willingness or
unwillingness so to extend its Commitment.  Any Bank that shall fail so to
notify the Agent within such period shall be deemed to have declined to extend
its Commitment.  If each (but only if each) Bank agrees to extend its
Commitment, the Agent shall so notify the Company and each Bank, whereupon
(i) the respective Commitments of the Banks shall without further act by any
party hereto, be extended for a 364 day period beyond the Termination Date then
in effect and (ii) the term “Termination Date” shall thereafter mean the last
day of such period.  Any such extension shall be evidenced by a written
agreement among the Agent, the Banks and the Borrower, such agreement to be in
form and substance acceptable to the Agent,  the Banks and the Borrower.  In the
event that one or more Banks (each a “Non‑Electing Bank”) shall have declined or
been deemed to have declined to extend its or their Commitment and Banks holding
a majority in amount of the Commitments shall have notified the Agent of their
desire to extend their Commitments, the Borrower shall have the right, but not
the obligation, at its own expense, upon notice to each such Non‑Electing Bank
and the Agent, to replace all (but not less than all) such Non‑Electing Banks
(in accordance with and subject to the restrictions contained in Section 9.6) at
any time before the twentieth (20th) day prior to the Termination Date with one
or more assignees (each a “Replacement Bank”) willing to purchase the
Non‑Electing Banks’ interests hereunder and to agree to extend its or their
Commitment in accordance with the notice referred to in the first sentence of
this clause (d).  In such event, each Non‑Electing Bank shall promptly upon
request transfer and assign without recourse (in accordance with and subject to
the restrictions contained in Section 9.6) all its interests, rights and
obligations under this Agreement to the applicable Replacement Bank; provided,
 however, that (i) no such assignment shall conflict with any law or any rule,
regulation or order of any Governmental Authority, (ii) the applicable
Replacement Bank shall pay to the applicable Non‑Electing Bank in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Non-Electing Bank
hereunder and all other amounts accrued for such Non-Electing Bank’s account or
owed to it hereunder (including any unpaid costs or expenses), and (iii) a
Non‑Electing Bank shall not be required to sell its interests hereunder unless
the Borrower has arranged for one or more Replacement Banks to acquire the
interests of all other Non‑Electing Banks.  If, as a result of the foregoing,
each Bank (including Replacement Banks, but excluding Non‑Electing Banks whose
interests have been purchased as provided above) has agreed to extend its
Commitment, the



26

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

Commitments shall be extended as provided in clause (i) of the fourth sentence
of this paragraph and the term Termination Date shall have the meaning set forth
in clause (ii) in such fourth sentence of this clause (d).

(e)       Any bank or financial institution becoming a party to this Agreement
in compliance with the provisions of subsection 2.8(d) hereof shall execute and
deliver to the Agent and the Banks and the Borrower a joinder and assumption
agreement in form and substance satisfactory to the Agent.  Upon execution and
delivery of such joinder such additional bank or financial institution shall be
a party hereto and one of the Banks hereunder for all purposes, all as of the
date of such joinder.  Simultaneously therewith the Borrower shall execute and
deliver to such additional Bank an additional Note to the order of such
additional Bank in an amount equal to the Commitment assumed by such additional
Bank.

2.9Optional and Mandatory Prepayments of Loans.  (a)  The Borrower shall have
the right at any time and from time to time to prepay any Borrowing, in whole or
in part, without premium or penalty (but in any event subject to Section 2.13),
upon prior written, telecopy or telephonic notice to the Agent given no later
than 11:00 a.m., Philadelphia time, one Business Day before any proposed
prepayment; provided,  however, that each such partial prepayment of a
Eurodollar Borrowing shall be in the principal amount of at least $500,000 or in
whole multiples of $100,000 in excess thereof and each such partial prepayment
of a Base Rate Borrowing shall be in the principal amount of at least $250,000
or in whole multiples of $50,000 in excess thereof.

(b)On the date of any termination or reduction of the Total Commitment pursuant
to Section 2.8, the Borrower shall pay or prepay so much of the Borrowings as
shall be necessary in order that the aggregate principal amount of the Loans
then outstanding will not exceed the Total Commitment after giving effect to
such termination or reduction.

(c)Each notice of prepayment shall specify the prepayment date and the principal
amount of each Borrowing to be prepaid, shall be irrevocable and shall commit
the Borrower to prepay such Borrowing (or portion thereof) by the amount stated
therein.  All prepayments under this Section on other than Base Rate Borrowings
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of prepayment.

2.10Illegality.  Notwithstanding any other provision herein, if any change in
any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Bank to make or maintain Eurodollar Loans as
contemplated by this Agreement, (a) the commitment of such Bank hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert or
refinance Base Rate Loans to Eurodollar Loans shall forthwith be cancelled and
(b) such Bank’s Revolving Credit Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods with respect to such Revolving Credit
Loans or within such earlier period as required by law.  If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Bank such amounts, if any, as may be required pursuant to Section 2.13.



27

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

2.11Requirements of Law.  (a) In the event that any Change in Law shall:

(i)subject any Bank to any tax of any kind whatsoever with respect to this
Agreement, any Note or Eurodollar Loan made by it, or change the basis of
taxation of payments to such Bank in respect thereof (except for Taxes or Other
Taxes covered by Section 2.12 and the imposition of, or any change in the rate
of, any Excluded Tax payable by any Bank);

(ii)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Bank
(except any reserve requirement reflected in the Eurodollar Rate); or

(iii)impose on any Bank or the London interbank market any other condition, cost
or expense affecting this Agreement or any Eurodollar Loan made by such Bank;

and the result of any of the foregoing shall be to increase the cost to such
Bank of making, converting to, continuing or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Bank, or to reduce the amount of any sum received or receivable by such
Bank hereunder (whether of principal, interest or any other amount) then, upon
request of such Bank, the Borrower will pay to such Bank, such additional amount
or amounts as will compensate such Bank, for such additional costs incurred or
reduction suffered; provided, that the Borrower shall not be liable for any such
amounts incurred or suffered by such Bank more than 180 days prior to the date
of such Bank’s notification to the Borrower.  If any Bank becomes entitled to
claim any additional amounts pursuant to this subsection, it shall as promptly
as practicable notify the Borrower, through the Agent, of the event by reason of
which it has become so entitled.  A certificate explaining and detailing any
additional amounts payable pursuant to this subsection submitted by such Bank,
through the Agent, to the Borrower shall be conclusive in the absence of clearly
demonstrable error.  If any such amount paid by the Borrower to such Bank is
subsequently determined not to have been due and is refunded to such Bank, such
Bank will reimburse the Borrower for amounts paid in respect of such refunded
amount.  This covenant shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.

(b)If any Bank determines that any Change in Law affecting such Bank or any
lending office of such Bank or such Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Bank’s capital or on the capital of such Bank’s holding company, if any,
as a consequence of this Agreement, the Commitment of such Bank or the Loans
made by, or participations in Swing Loans held by, such Bank, to a level below
that which such Bank or such Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Bank’s policies and the
policies of such Bank’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Bank, such additional amount or
amounts as will compensate such Bank or such Bank’s holding company for any such
reduction suffered.  If any Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall as promptly as practicable notify
the Borrower, through the Agent, of the



28

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

event by reason of which it has become so entitled.  A certificate explaining
and detailing any additional amounts payable pursuant to this subsection
submitted by such Bank, through the Agent, to the Borrower shall be conclusive
in the absence of clearly demonstrable error.  This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder.

(c)Each Bank agrees that it will use reasonable efforts in order to avoid or to
minimize, as the case may be, the payment by the Borrower of any additional
amount under subsections 2.11(a) and (b); provided, however, that no Bank shall
be obligated to incur any expense, cost or other amount in connection with
utilizing such reasonable efforts.  Notwithstanding any other provision of this
Section 2.11, no Bank shall apply the provisions of subsections 2.11(a) or (b)
hereof with respect to the Borrower if it shall not at the time be the general
policy or practice of the Bank exercising its rights hereunder to apply the
provisions similar to those of this Section 2.11 to other borrowers in
substantially similar circumstances under substantially comparable provisions of
other credit agreements.”

2.12Taxes.  (a) All payments made by the Borrower under this Agreement and the
Notes shall be made free and clear of, and without deduction for any present or
future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, including any interest, additions to tax or
penalties applicable thereto (other than Excluded Taxes) (all such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions and withholdings being
hereinafter called “Taxes”).  If the Borrower shall be required by Law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note, (i)
the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent and each Bank receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant tax authority or other authority in accordance with
applicable Law.  As used herein, the term “Excluded Taxes” shall mean, with
respect to the Agent, any Bank or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (i) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its applicable lending office is located, (ii) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (iii) in the case of a
Foreign Bank, any withholding tax (including under FATCA) that is imposed on
amounts payable to such Foreign Bank at the time such Foreign Bank becomes a
party hereto (or designates a new lending office), except to the extent that
such Foreign Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to this
Section 2.12.

(b)In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, under the Notes or under any
other Loan Document or from



29

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

the execution, delivery, or registration of, or otherwise with respect to, this
Agreement, any Note or any other Loan Document (hereinafter referred to as
“Other Taxes”).



(c)The Borrower shall indemnify the Agent and each Bank for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this subsection) paid by
the Agent or any Bank and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be made within 30 days from the date the Agent or a Bank makes written demand
therefor accompanied by a certificate explaining and detailing any such Taxes or
Other Taxes paid by the Agent or such Bank which shall be conclusive in the
absence of demonstrable error.

(d)Within 30 days after the date of any payment of any Taxes or Other Taxes by
the Borrower, if available, the Borrower shall furnish to the Agent and each
Bank, at its address referred to herein, the original or a certified copy of a
receipt evidencing payment thereof.

(e)If as a result of a payment by the Borrower of Taxes or Other Taxes pursuant
to subsections 2.12(a), (b) or (c) the Agent or a Bank receives a tax benefit or
tax savings such as by receiving a credit against, refund of, or reduction in
Taxes or Other Taxes which the Agent or such Bank would not have received but
for the payment by the Borrower of such Taxes or Other Taxes, then the Agent or
such Bank shall promptly pay to the Borrower the amount of such credit, refund,
reduction or any other similar item.  Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in subsections 2.12(a) through (d) shall survive the payment
in full of principal and interest hereunder and under any instrument delivered
hereunder.

(f)Each Foreign Bank agrees that it will deliver to the Borrower and the Agent
on or prior to the Closing Date in the case of each initial Bank and on or prior
to the effective date of the Assignment and Acceptance pursuant to which it
becomes a Bank in the case of each other Bank and on or prior to the date on
which any such form or certification expires or becomes obsolete, after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this subsection (f), and
from time to time, if requested by the Borrower or the Agent, two completed
originals of each of the following, as applicable; (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN or W-8BEN-E, as applicable, (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, (B) in the case of a Foreign Bank
claiming exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN or
W-8BEN-E, as applicable (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Borrower and the Agent.  Such Bank shall
certify, in the case of a Form W-8ECI, W-8BEN or W-8BEN-E, as applicable or
W-8IMY, that it is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.  If a
payment made to a Foreign Bank would be subject to U.S. Federal withholding tax
imposed by



30

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

FATCA if such Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), such Bank shall deliver to the Borrower and the
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent, such documentation prescribed
by applicable law (including any notice described in Section 1471(b)(3)(C)(i) of
the Code) and such additional documentation reasonably requested by the Borrower
or the Agent as may be necessary for the Borrower or the Agent, as the case may
be, to comply with their obligations under FATCA, to determine whether such Bank
has or has not complied with such Bank’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  If any form provided by a
Foreign Bank at the time such Bank first becomes a party to this Agreement
indicates a United States interest withholding rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in subsection 2.12(a).  Each Bank shall deliver to the Borrower and the
Agent, with respect to Taxes imposed by any Governmental Authority other than
the United States of America, similar forms, if available (or the information
that would be contained in similar forms if such forms were available), to the
forms which are required to be provided under this subsection with respect to
Taxes of the United States of America.

(g)Notwithstanding the foregoing subsections 2.12(a) through (e), the Borrower
shall not be required to pay any additional amounts to any Bank in respect of
United States withholding or backup withholding tax pursuant to such subsections
if (i) the obligation to pay such additional amounts would not have arisen but
for a failure by such Bank to comply with the requirements of subsection 2.12(f)
(other than by reason of a change in Law) or (ii) such Bank shall not have
furnished the Borrower with such forms and documentation described in subsection
2.12(f) and shall not have taken such other steps as reasonably may be available
to it under applicable tax laws and any applicable tax treaty or convention to
obtain an exemption from, or reduction (to the lowest applicable rate) of, such
United States withholding tax.

2.13Indemnity.  The Borrower agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by the Borrower in payment when due of the principal
amount of or interest on any Eurodollar Loan, (b) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (c) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (d) the making of a prepayment of Eurodollar
Loans on a day which is not the last day of an Interest Period with respect
thereto, including, without limitation, in each case, any such loss or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate the deposits from which such funds were obtained.  This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder.  For the purpose of calculation of all amounts
payable to a Bank under this Section, each Bank shall be deemed to have actually
funded its relevant Eurodollar Loan or Swing Line Loan through the purchase of a
deposit bearing interest at the Eurodollar Rate or the applicable rate on such
Swing Line Loan, as the case may be, in an amount equal to the amount of that
Eurodollar Loan or Swing Line Loan, as the case may be, and having a maturity
comparable to the relevant Interest Period or applicable period for such
Eurodollar Loan or Swing Line Loan; provided, however, that each Bank may fund
each of its Eurodollar Loans and the Swing Line



31

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

Bank may fund its Swing Line Loans in any manner it sees fit, and the foregoing
assumptions shall be utilized only for the calculation of amounts payable under
this Section.

2.14Pro Rata Treatment, etc.  Except as required under Sections 2.2 and 2.10,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each reduction of the Commitments, each
refinancing of any Borrowing with a Borrowing of any Type and each conversion of
Loans, shall be made pro rata among the Banks in accordance with their
respective Commitment Percentages.  Each Bank agrees that in computing such
Bank’s portion of any Borrowing to be made hereunder, the Agent may, in its
discretion, round each Bank’s percentage of such Borrowing to the next higher or
lower whole dollar amount.

2.15Payments.  (a)  The Borrower shall make each payment (including principal of
or interest on any Loan or any Fees or other amounts) hereunder not later than
12:00 (noon), Philadelphia time, on the date when due in Dollars to the Agent at
its offices at 1600 Market Street, Philadelphia, Pennsylvania, or at such other
place as may be designated by the Agent, in immediately available funds.

(b)Whenever any payment (including principal of or interest on any Loan or any
Fees or other amounts) hereunder shall become due, or otherwise would occur, on
a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

2.16Conversion and Continuation Options.  The Borrower shall have the right at
any time upon prior irrevocable notice to the Agent (i) not later than 11:00
a.m., Philadelphia time, on the Business Day of conversion, to convert any
Eurodollar Loan to a Base Rate Loan, (ii) not later than 11:00 a.m.,
Philadelphia time, three Business Days prior to conversion or continuation,
(y) to convert any Base Rate Loan into a Eurodollar Loan, or (z) to continue any
Eurodollar Loan as a Eurodollar Loan for any additional Interest Period, and
(iii) not later than 11:00 a.m., Philadelphia time, three Business Days prior to
conversion, to convert the Interest Period with respect to any Eurodollar Loan
to another permissible Interest Period, subject in each case to the following:

(a)a Eurodollar Loan may not be converted at a time other than the last day of
the Interest Period applicable thereto;

(b)any portion of a Revolving Credit Loan maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar Loan;

(c)no Eurodollar Loan may be continued as such and no Base Rate Loan may be
converted to a Eurodollar Loan when any Default or Event of Default has occurred
and is continuing;

(d)any portion of a Eurodollar Loan that cannot be converted into or continued
as a Eurodollar Loan by reason of paragraph 2.16(b) or 2.16(c) automatically
shall be converted at the end of the Interest Period in effect for such
Revolving Credit Loan to a Base Rate Loan;



32

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(e)if by the third Business Day prior to the last day of any Interest Period for
Eurodollar Loans, the Borrower has failed to give notice of conversion or
continuation as described in this subsection, the Agent shall give notice
thereof to the Banks and such Revolving Credit Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period; and

(f)each request by the Borrower to convert or continue a Revolving Credit Loan
shall constitute a representation and warranty that each of the representations
and warranties made by the Borrower herein is true and correct in all material
respects on and as of such date as if made on and as of such date.

Accrued interest on a Revolving Credit Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion.

2.17Defaulting Banks.  Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Bank, then the following provisions
shall apply for so long as such Bank is a Defaulting Bank:

(a)such Defaulting Bank, or the Exposure and Commitment Percentage of such
Defaulting Bank, as applicable, shall not be included in determining whether all
Banks or Required Banks have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 9.1), provided that
any waiver, amendment or modification requiring the consent of all Banks or each
affected Bank which affects such Defaulting Bank differently than other affected
Banks shall require the consent of such Defaulting Bank;

(b)if any outstanding Swing Line Loans exist at the time a Bank becomes a
Defaulting Bank then:

(i)such Defaulting Bank’s pro rata portion of such Swing Line Loans shall be
reallocated among the Non-Defaulting Banks in accordance with their respective
Adjusted Commitment Percentages but only to the extent (x) the sum of (A) the
Revolving Credit Loans of all Non-Defaulting Banks plus (B) all Non-Defaulting
Banks’ Adjusted Commitment Percentages of the aggregate principal amount of all
outstanding Swing Line Loans then outstanding does not exceed the aggregate
amount of the Commitments of all Non-Defaulting Banks and (y) the conditions set
forth in Section 4.2 are satisfied at such time;

(ii)to the extent that all or any part of such Defaulting Bank’s pro rata
portion of Swing Line Loans cannot be reallocated pursuant to Section
2.17(b)(i), then the Borrower (A) shall, within 15 days following notice from
the Agent until such Defaulting Bank ceases to be a Defaulting Bank under this
Agreement, establish and, thereafter, maintain a special collateral account (the
“Swing Line Collateral Account”) at the Agent’s office at the address specified
pursuant to Section 9.2, in the name of the Borrower but under the sole dominion
and control of the Agent, (B) grant to the Agent for the benefit of the Banks,
solely as security for repayment of the unallocated portion of such Defaulting
Bank’s Commitment Percentage of outstanding Swing Line Loans, a security
interest in and to the Swing Line Collateral Account and any funds that may
thereafter be deposited therein and (C) shall maintain



33

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

in the Swing Line Collateral Account an amount equal to the unallocated portion
of such Defaulting Bank’s Commitment Percentage of outstanding Swing Line Loans;
and

(iii)the Swing Line Bank shall not be required to, but in its sole discretion
may from time to time elect to, fund any Swing Line Loan, unless it is satisfied
in its sole discretion that the related exposure will be 100% covered by the
Non-Defaulting Banks and/or cash collateral will be provided by the Borrower in
accordance with Section 2.17(b)(ii).

(iv)any amount payable to a Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Bank, be retained by the Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Agent (i) first, to the payment of any amounts owing
by such Defaulting Bank to the Agent hereunder, (ii) second, pro rata, to the
payment of any amounts owing by such Defaulting Bank to the Swing Line Bank
hereunder, (iii) third, to the funding of any Revolving Credit Loan or the
funding of any participating interest in any Swing Line Loan or in respect of
which such Defaulting Bank has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent, (iv) fourth, if so determined by the
Agent and the Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Bank under this Agreement, (v) fifth, pro
rata, to the payment of any amounts owing to the Borrower or the Banks as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Bank against such Defaulting Bank as a result of such Defaulting
Bank’s breach of its obligations under this Agreement; provided that, if an
Event of Default shall have occurred and be continuing, any payments that would
be made to the Borrower shall be applied by the Agent to the Obligations in such
order as the Agent shall elect and (vi) sixth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a payment of the principal amount of any Revolving Credit Loans
for which a Defaulting Bank has not fully funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.2 are
satisfied, the remaining portion of such payment shall be applied solely to
prepay the Revolving Credit Loans of, and reimbursement obligations owed to, all
Non-Defaulting Banks pro rata prior to being applied to the prepayment of any
Revolving Credit Loans of, or reimbursement obligations owed to, any Defaulting
Bank. 

(v)In the event that the Borrower, the Agent and the Swing Line Bank each agrees
that a Defaulting Bank has adequately remedied all matters that caused such Bank
to be a Defaulting Bank, then the Swing Line Loans of the Banks shall be
readjusted to reflect the inclusion of such Bank’s Commitment Percentage and on
such date such Bank shall purchase at par such of the Revolving Credit Loans of
the other Banks (other than Swing Line Loans) as the Agent shall determine may
be necessary in order for such Bank to hold such Revolving Credit Loans in
accordance with its Commitment Percentage, subject to the provisions of Section
2.13.

SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Banks to enter into this Agreement, and to make the Loans, the
Borrower hereby represents and warrants to the Agent and each Bank that:



34

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

3.1Financial Condition.  (a)  The audited consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2015 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, and the consolidated balance sheet as at June 30, 2016 and the
statements of income and cash flow of the Borrower and its Subsidiaries for the
six month period ended June 30, 2016, copies of all of which have heretofore
been furnished to each Bank, present fairly the consolidated financial condition
of the Borrower as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the periods covered thereby.  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved.  Neither the Borrower nor any of its Subsidiaries had, at the
date of the most recent balance sheet referred to above, any material Contingent
Obligation, liability for taxes, or any long‑term lease or unusual forward or
long‑term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction, which is required by GAAP to be
but is not reflected in the foregoing statements or in the notes thereto.

(b)       (i)        As of the Closing Date and after giving effect to this
Agreement and any Loans to be made on the Closing Date, the Borrower is Solvent.

(ii)       The Borrower does not intend to incur debts beyond its ability to pay
such debts as they mature, taking into account the timing of and amounts of cash
to be received by it and the timing of the amounts of cash to be payable on or
in respect of its Debt.

3.2No Adverse Change.  Since December 31, 2015, there has been no development or
event which has had a Material Adverse Effect. 

3.3Existence; Compliance with Law.  The Borrower (a) is duly organized, and
subsisting under the laws of the jurisdiction of its incorporation, (b) has the
corporate power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified to transact business in each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to be so qualified would not, in the aggregate, have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law the non‑compliance
with which would have a Material Adverse Effect.

3.4Corporate Power; Authorization; Enforceable Obligations.  The Borrower has
the corporate power, authority, and legal right, to make, deliver and perform
this Agreement, the Notes and the other Loan Documents to which it is a party
and to borrow hereunder and has taken all necessary corporate action to
authorize the borrowings on the terms and conditions of this Agreement and the
Notes and to authorize the execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents to which it is a party.  No
consent or authorization of, filing with or other act by or in respect of, any
Governmental Authority or any other Person (including stockholders and creditors
of the Borrower) is required in connection with the borrowings hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement, the Notes or the other Loan Documents.  This Agreement has been, and
each Note and other Loan Document will be, duly executed and delivered on behalf
of the Borrower.  This Agreement constitutes, and each Note and other Loan
Document when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower



35

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5No Legal Bar.  The execution, delivery and performance of this Agreement, the
Notes and the other Loan Documents by the Borrower, the borrowings hereunder and
the use of the proceeds thereof will not violate any Requirement of Law or
Contractual Obligation of the Borrower or of any of the Subsidiaries and will
not result in, or require, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation.

3.6No Material Litigation.  Except as set forth on Schedule 3.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened against
the Borrower or against any of the properties or revenues of the Borrower
(a) with respect to this Agreement, the Notes or the other Loan Documents or any
of the transactions contemplated hereby, or (b) as to which there is a
reasonable likelihood of an adverse determination and which, if adversely
determined, would have a Material Adverse Effect.

3.7No Default.  The Borrower is not in default under or with respect to any of
its Contractual Obligations, including without limitation, those under the
Indenture in any respect which would have a Material Adverse Effect.  No Event
of Default has occurred and is continuing.

3.8Taxes.  The Borrower has filed or caused to be filed all tax returns which
are required to be filed (or has obtained authorized extensions for such
filings) and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
Borrower, as the case may be); no material tax Lien has been filed against the
Borrower, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charges.

3.9Federal Regulations.  No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or for any purpose which violates
the provisions of Regulation U.  If requested by any Bank or the Agent, the
Borrower will furnish to the Agent and each Bank a statement to the foregoing
effect in conformity with the requirements of FR Form U‑l referred to in said
Regulation U.  No part of the proceeds of the Loans hereunder will be used for
any purpose which violates, or which is inconsistent with, the provisions of
Regulation X.

3.10ERISA.  

(a)Each Plan has complied in all respects with the applicable provisions of the
ERISA and the Code and has been administered in accordance with its terms,



36

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

except to the extent that failure(s) to so comply, or to so administer the Plan,
in the aggregate, has not resulted in and could not reasonably be expected to
result in a Material Adverse Effect.  No Reportable Event has occurred with
respect to any Single Employer Plan which presents a material risk of
termination of the Plan by the PBGC.  There have been no “prohibited
transactions” (as defined in Section 406 of ERISA or Section 4975 of the Code)
in connection with which the Borrower or any Commonly Controlled Entity could be
subject to any Material civil penalty under 502(i) of ERISA or any Material
excise tax under Section 4975 of the Code.

(b)With respect to each Single Employer Plan maintained by the Borrower or a
Commonly Controlled Entity, the adjusted funding target attainment percentage
(within the meaning of Section 436(j)(2) of the Code) of each such Single
Employer Plan, as of the close of the most recent plan year for such Plan as
certified by the Plan’s actuary, is not less than eighty percent (80%).

(c)Neither the Borrower nor any Commonly Controlled Entity has incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.  To the best of
Borrower’s knowledge, no Multiemployer Plan is in Reorganization as defined in
Section 4241 of ERISA or is Insolvent.

(d)The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board (“FASB”) Accounting Standards Codification
715-60 (formerly FASB Statement No. 106), without regard to liabilities
attributable to continuation coverage mandated by Section 4980B of the Code) of
the Company and its Subsidiaries would not reasonably be expected to have a
Material Adverse Effect.

3.11Investment Company Act.  Except as set forth on Schedule 3.11, the Borrower
is not (a) an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended
or (b) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

3.12Purpose of Loans.  The proceeds of the Loans shall be used by the Borrower
for refinancing existing indebtedness of the Borrower and the Borrower’s general
working capital purposes including the financing of Permitted Acquisitions.

3.13Environmental Matters.  To the best knowledge of the Borrower, except as may
be disclosed on Schedule 3.13 and except to the extent that the aggregate cost
of any remediation or other expense to the Borrower as a consequence of the
failure of any of the following representations to be true and correct does not
exceed $1,000,000, each of the representations and warranties set forth in
paragraphs (a) through (d) of this subsection is true and correct with respect
to each parcel of real property owned or operated by the Borrower:

(a)the Borrower does not have any knowledge of any claim nor has it received any
written notice of any claim, and no proceeding has been instituted of which it
has received written notice, raising any claim against the Borrower or any of
its real properties now



37

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

or formerly owned, leased or operated by it, or other assets, alleging damage to
the environment or any violation of or liability arising under any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect;

(b)the Borrower does not have knowledge of any facts which would give rise to
any claim, public or private, for violation of or liability arising under
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties or to operation of other assets now or
formerly owned, leased or operated by it or for its use, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect;

(c)the Borrower has not stored any Materials of Environment Concern on real
properties now or formerly owned, leased or operated by it, and has not disposed
of or released any Materials of Environment Concern in a manner that may give
rise to liability under any Environmental Laws and in any manner that could
reasonably be expected to result in a Material Adverse Effect; and

(d)all buildings on all real properties now owned, leased or operated by the
Borrower are and have been constructed, maintained and operated in a manner that
will not give rise to liability under applicable Environmental Laws, except
where failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

3.14Ownership of the Borrower.  As of the Closing Date the Borrower is a
wholly-owned Subsidiary of the Parent Company.

3.15Patents, Trademarks, etc.  The Borrower has obtained and holds in full force
and effect all patents, trademarks, servicemarks, trade names, copyrights or
licenses therefor and other such rights, free from burdensome restrictions,
which are necessary for the operation of its business as presently
conducted.  To the Borrower’s best knowledge, no material product, process,
method, substance, part or other material presently sold by or employed by the
Borrower in connection with such business infringes any patent, trademark,
service mark, trade name, copyright, license or other right owned by any other
Person so as to have a Material Adverse Effect.  There is not pending or, to the
Borrower’s knowledge, threatened any claim or litigation against or affecting
the Borrower contesting its right to sell or use any such product, process,
method, substance, part or other material.

3.16Ownership of Property.  The Borrower has good and marketable fee simple
title to or valid leasehold interests in all real property owned or leased by
the Borrower (except in the case of certain properties not material to its
business as to which its title was obtained by quit-claim or special warranty
deed), and good title to all of its personal property subject to no Lien of any
kind except Liens permitted hereby.  The Borrower enjoys peaceful and
undisturbed possession under all of its respective material leases.

3.17Licenses, etc.  The Borrower has obtained and holds in full force and
effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of



38

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

its business as presently conducted, except where the failure to obtain and hold
such rights, consents or approvals could not reasonably be expected to have a
Material Adverse Effect.

3.18Labor Matters.  The Borrower has not, within the last five years, suffered
any strikes, walkouts, work stoppages or other labor difficulty involving a
material number of employees which in any case had a Material Adverse Effect,
and to the best of the Borrower's knowledge, there are no such events which
could reasonably be expected to have a Material Adverse Effect now threatened.

3.19Partnerships.  Except as disclosed on Schedule 3.19, as of the Closing Date,
the Borrower is not a partner in any partnership or in any joint venture.

3.20No Material Misstatements.  To the best of the Borrower’s knowledge, no
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower to the Agent or any Bank in connection with the
negotiation of this Agreement or any Note or other Loan Document or included
therein contains any misstatement of fact, or omitted or omits to state any fact
necessary to make the statements therein not misleading, where such misstatement
or omission would in the Borrower’s judgment be material to the interests of the
Banks with respect to the Borrower’s performance of its obligations hereunder.

3.21Anti-Money Laundering/International Trade Law Compliance.  No Covered Entity
is a Sanctioned Person.  No Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

3.22EEA Financial Institutions.

The Borrower is not an EEA Financial Institution.

All of the foregoing representations and warranties shall survive the execution
and delivery of the Notes and the making by the Banks of the Loans hereunder.

﻿

SECTION 4.  CONDITIONS PRECEDENT; CLOSING

4.1Conditions to Closing.  The agreement of each Bank to enter into this
Agreement and make its initial Loan hereunder is subject to the satisfaction,
immediately prior to or concurrently with such Loans, of the following
conditions precedent:

(a)Loan Documents.  The Agent shall have received (i) this Agreement, executed
and delivered by a duly authorized officer of the Borrower, with a counterpart
for each Bank, (ii) for the account of each Bank, a Revolving Credit Note
conforming to the requirements hereof and executed by a duly authorized officer
of the Borrower



39

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

and (iii) for the account of the Swing Line Bank, the Swing Line Note conforming
to the requirements hereof and executed by a duly authorized officer of the
Borrower.

(b)Corporate Proceedings of the Borrower.  The Agent shall have received a copy
of the resolutions or other corporate proceedings or action, in form and
substance satisfactory to the Agent, taken on behalf of the Borrower authorizing
(i) the execution, delivery and performance of this Agreement, the Notes and the
other Loan Documents to which it is a party, and (ii) the borrowings
contemplated hereunder, certified by a Responsible Officer of the Borrower as of
the Closing Date, which certificate shall state that such resolutions, or other
proceedings or action thereby certified have not been amended, modified, revoked
or rescinded and shall be in form and substance satisfactory to the Agent.

(c)Representations and Warranties True; No Default.  The representations and
warranties of the Borrower contained in Section 3 hereof shall be true and
accurate on and as of the Closing Date in all material respects with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and the
Borrower shall have performed and complied with all covenants and conditions
hereof; and no Event of Default or Default under this Agreement shall have
occurred and be continuing or shall exist.

(d)Corporate Documents.  The Agent shall have received, with a counterpart for
each Bank, true and complete copies of (i) the articles of incorporation and
bylaws of the Borrower, certified as of the Closing Date as complete and correct
copies thereof by a Responsible Officer of the Borrower; and (ii) good standing
certificates issued by the Secretaries of State (or the equivalent thereof) of
each state in which the Borrower has been formed or is required to be qualified
to transact business no earlier than thirty days prior to the Closing Date.

(e)Incumbency.  The Agent shall have received a written certificate dated the
Closing Date by a Responsible Officer of the Borrower as to the names and
signatures of the officers of the Borrower authorized to sign this Agreement and
the other Loan Documents.  The Agent may conclusively rely on such certificate
until it shall receive a further certificate by a Responsible Officer of the
Borrower amending such prior certificate.

(f)Intentionally Omitted. 

(g)Fees.  The Borrower shall have paid or caused to be paid to the Agent (i) all
Fees then due hereunder and (ii) all other fees and expenses due and payable
hereunder on or before the Closing Date (if then invoiced), including without
limitation the reasonable fees and expenses of counsel to the Agent. 

(h)Legal Opinion.  The Agent shall have received, with a counterpart for each
Bank, the executed legal opinion of the General Counsel of the Borrower,
addressed to the Banks and satisfactory in form and substance to the Agent and
its counsel covering such matters incident to the transactions contemplated by
this Agreement as the Agent may



40

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

reasonably require.  The Borrower hereby directs such counsel to deliver such
opinion, upon which the Banks and the Agent may rely.

(i)No Material Adverse Change.  There shall be no material adverse change in the
business, operations, Property or financial or other condition of the Borrower
nor any material change in the management of the Borrower or an event which
would cause or constitute a Material Adverse Effect; and there shall be
delivered to the Agent for the benefit of each Bank a certificate dated the
Closing Date and signed on behalf of the Borrower by a Responsible Officer to
each such effect.

(j)No Litigation.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, or to the knowledge of the Borrower,
threatened or proposed before any court, governmental agency or legislative body
to enjoin, restrain or prohibit, or to obtain damages in respect of this
Agreement or the consummation of the transactions contemplated hereby or which,
in the Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement.

(k)Evidence of Insurance.  The Borrower shall have provided to each of the Banks
copies of the evidence of insurance required by subsection 5.5(b).

(l)Intentionally Omitted.

(m)Evidence of Regulatory Approval.  The Borrower shall have provided to the
Agent a copy of each and every authorization, permit, consent, and approval of
and other actions by, and notice to and filing with, every Governmental
Authority which is required to be obtained or made by the Borrower for the due
execution, delivery and performance of this Agreement and the other Loan
Documents, if any.

(n)Additional Documents.  The Agent shall have received such additional
documents, certificates and information as the Agent may require pursuant to the
hereof or as the Agent may otherwise reasonably request.

4.2Conditions to Each Loan.  The agreement of each Bank to make any Loan
requested to be made by it on any date (including, without limitation, the first
such Loan hereunder) is subject to the satisfaction of the following conditions
precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by the Borrower herein or which are contained in any certificate, document
or financial or other statement furnished at any time under or in connection
herewith or therewith shall be true and correct in all material respects on and
as of such date as if made on and as of such date; provided, however, that for
purposes of the representations in Section 3.1 hereof, the annual and quarterly
financial information referred to in such Section shall be deemed to be the most
recent such information furnished to each Bank.

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.



41

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(c)No Contravention of Law. The making of the Loans shall not contravene any
Requirement of Law applicable to the Borrower or any of the Banks.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.

4.3Closing.  The closing (the “Closing”) of the transactions contemplated hereby
shall take place at the offices of Ballard Spahr LLP, commencing at 10:00 a.m.,
Philadelphia time, on November 17, 2016 or such other place or date as to which
the Agent, the Banks and the Borrower shall agree.  The date on which the
Closing shall be completed is referred to herein as the “Closing Date”.

4.4Transitional Arrangements.

(a)On the Closing Date, without the necessity of any further action by any
party, the outstanding principal amount of the “Revolving Credit Loans” (as
defined in the Existing Credit Agreement) shall be converted and continued as
Revolving Credit Loans hereunder as if made by the Banks under and pursuant to
this Agreement in accordance with their respective Commitment Percentages and
the Banks hereunder shall make such additional Revolving Credit Loans and
receive such repayments, as the case may be, if and to the extent necessary to
result in each Bank holding its respective Commitment Percentage of the
outstanding Revolving Credit Loans as of the date hereof.

(b)This Agreement amends and restates the Existing Credit Agreement in its
entirety, and is not intended as and shall not be deemed to constitute a
novation or discharge of the obligations evidenced by, or any transactions
consummated under, the Existing Credit Agreement or the other Loan Documents (as
defined in the Existing Credit Agreement), all of which remain in full force and
effect as amended and restated by this Agreement and the other Loan
Documents.  Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Agreement, the Borrower shall continue to be liable to the
Agent and those Banks party to the Existing Credit Agreement with respect to
agreements on the part of the Borrower under the Existing Credit Agreement to
pay all principal, interest, fees and other amounts that have accrued on or
before the Closing Date (and have not been paid on or before such date) and to
indemnify and hold harmless the Agent and such Banks from and against all
claims, demands, liabilities, damages, losses, costs, charges and expenses to
which the Agent and such Banks may be subject arising in connection with the
Existing Credit Agreement and as to which the Borrower has agreed under the
Existing Credit Agreement to indemnify and hold harmless the Agent and such
Banks.

SECTION 5.  AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Note remains outstanding and unpaid, or any other amount is owing to any
Bank or the Agent hereunder, the Borrower shall:



42

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

5.1Financial Statements.  Furnish to each Bank (i) within 60 days after  the end
of each of the first three fiscal quarters of each fiscal year a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of each such
fiscal quarter and statements of income for the period from the beginning of
such fiscal year to the end of such fiscal quarter, and (ii) within 120 days
after the end of each fiscal year a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of each fiscal year and statements of income,
statements of retained earnings and cash flow for such fiscal year.  All
financial statements will be prepared in accordance with GAAP applied on a basis
consistently maintained throughout the period involved and with the prior
periods, such annual financial statements to be certified by independent
certified public accountants selected by the Borrower and reasonably acceptable
to the Agent, without any exception or qualification arising out of the
restricted or limited nature of the examination made by such accountants.

5.2Certificates; Other Information.  Furnish to each Bank:

(a)concurrently with the delivery of the financial statements referred to in
subsection 5.1, a certificate on behalf of the Borrower executed by a
Responsible Officer, (i) showing in detail the calculations supporting such
statements in respect of Section 6.1; and (ii) stating that, to the best of his
or her knowledge, the Borrower during such period has kept, observed, performed
and fulfilled each and every covenant and condition contained in this Agreement
and in the Notes and the other Loan Documents applicable to it and that he or
she obtained no knowledge of any Default or Event of Default except as
specifically indicated;

(b)on or prior to February 15 of each fiscal year, a budgeted balance sheet,
income statement and statement of cash flow for the current fiscal year; and

(c)promptly, such additional financial and other information as any Bank or the
Agent may from time to time reasonably request.

5.3Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except (x) in the case of indebtedness other
than that described in subsection 7.1(f), when the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or (y) where the failure so to pay such indebtedness is in the
normal course of the Borrower’s business as now conducted and would not have a
Material Adverse Effect.

5.4Conduct of Business and Maintenance of Existence.  Subject to Section 6.4
hereof, continue to engage in business of the same general type as now conducted
by it and, except to the extent that failure to do so would not have a Material
Adverse Effect, preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, privileges,
trademarks, trade names, licenses, franchises and other authorizations necessary
or desirable in the normal conduct of its business; comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith would not reasonably be expected to have, in the aggregate, a Material
Adverse Effect.



43

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

5.5Maintenance of Property; Insurance.  (a)  Maintain in good repair, working
order and condition (ordinary wear and tear excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties material or necessary to its business, and from time to time make or
cause to be made all appropriate repairs, renewals or replacements thereof;
provided, however, that this Section shall not prevent the Borrower from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Borrower has
concluded that such discontinuance would not, individually or in the aggregate,
have a Material Adverse Effect on its business, operations, affairs, financial
condition, property or assets, taken as a whole. 

(b)Insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, worker’s compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self‑insurance to the
extent customary.  The Borrower shall deliver at the request of the Agent from
time to time a summary schedule indicating all insurance then in force with
respect to the Borrower.

5.6Inspection of Property; Books and Records; Discussions.  (a)  Permit any of
the officers or authorized employees or representatives of the Agent or any of
the Banks to visit and inspect during normal business hours any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts (including those of its
Affiliates) with its officers, all in such detail and at such times and as often
as any of the Banks may reasonably request, provided that each Bank shall
provide the Borrower and the Agent with reasonable notice prior to any visit or
inspection.  In the event Required Banks desire to conduct an audit of the
Borrower (to which the Borrower hereby consents), such Banks shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Agent.

(b)Maintain and keep proper books of record and account which enable the
Borrower and the Parent Company to issue financial statements in accordance with
GAAP and as otherwise required by applicable Requirements of Law, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

5.7Notices.  Promptly, upon the Borrower becoming aware, give notice to the
Agent and each Bank of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of the
Borrower, including, without limitation, the Indenture, or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower and
any Governmental Authority, which in either case, if not cured or if adversely
determined, as the case may be, would have a Material Adverse Effect;



44

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(c)any litigation or proceeding which, if adversely determined, would have a
Material Adverse Effect;

(d)the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan which presents a
material risk of termination of the Plan by the PBGC, (ii) any withdrawal from,
or the termination, Reorganization or Insolvency of any Multiemployer Plan,
(iii) the adjusted funding target attainment percentage (within the meaning of
Section 436(j)(2) of the Code) with respect to any Single Employer Plan
maintained by the Borrower or a Commonly Controlled Entity is certified by the
Single Employer Plan’s actuary to be less than eighty percent (80%) or deemed by
operation of Section 436 of the Code in the absence of such certification to be
less than eighty percent (80%), or (iv) the institution of proceedings or the
taking of any action by the PBGC or the Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the termination of any Single
Employer Plan in a distress termination under Section 4041(c) of ERISA or the
withdrawal from or the termination, Reorganization or Insolvency, of any
Multiemployer Plan;

(e)an event which has had a Material Adverse Effect; and

(f)the occurrence of a Reportable Compliance Event.

Each notice pursuant to this subsection shall be accompanied by a statement of
the Borrower, executed on its behalf by a Responsible Officer, setting forth
details of the occurrence referred to therein and stating what action the
Borrower propose to take with respect thereto.

5.8Environmental Laws.  (a)  Comply with, and require compliance by all tenants
and to the extent possible, all subtenants, if any, with, all Environmental Laws
and obtain and comply with and maintain, and require that all tenants and to the
extent possible, all subtenants obtain and comply with and maintain, any and all
licenses, approvals, registrations or permits required by Environmental Laws
except to the extent that failure to so comply or obtain or maintain such
documents would not have a Material Adverse Effect.

(b)Except as set forth in Schedule 3.13, comply with all lawful and binding
orders and directives of all Governmental Authorities respecting Environmental
Laws except to the extent that failure to so comply would not have a Material
Adverse Effect.

(c)Defend, indemnify and hold harmless the Agent and the Banks, and their
respective employees, agents, officers and directors, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or otherwise,
arising out of, or in any way relating to the violation of, noncompliance with
or liability arising under any Environmental Laws applicable to the real
property owned or operated by or the operations of the Borrower, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, attorneys’ and consultants’ fees, investigation and
laboratory fees, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the negligence or willful misconduct of any of
the foregoing enumerated parties.



45

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

5.9Taxes.   Pay when due all taxes, assessments and governmental charges imposed
upon it or any of its properties or that it is required to withhold and pay
over, except where contested in good faith and where adequate reserves have been
set aside to the extent required under GAAP.

5.10Covenants of the Indenture.  Comply at all times with the covenants
contained in the Indenture, as last supplemented by the Supplemental Indenture,
without regard to any amendment of or supplement to the Indenture occurring
after October 15, 2010.

5.11Guarantees of Obligations.  It is the intent of the parties hereto that all
of the obligations of the Borrower hereunder shall be unconditionally guaranteed
by all of its Material Subsidiaries to the maximum extent permitted under any
Requirement of Law applicable to any such Material Subsidiary.  Accordingly, in
the event that any Material Subsidiary shall be formed, acquired or come into
existence after the date hereof then the Borrower will cause such Material
Subsidiary to (i) execute and deliver a Guaranty Agreement in form and substance
satisfactory to the Agent pursuant to which such Material Subsidiary will become
a “Guarantor” hereunder, and guarantee the obligations of the Borrower hereunder
and under the Notes and other Loan Documents and (ii) deliver such proof of
corporate or other action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by the Borrower pursuant to
Section 4.1 on the Closing Date or as the Agent shall have reasonably requested.

5.12Anti-Money Laundering/International Trade Law Compliance.  No Covered Entity
will become a Sanctioned Person.  No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the Loans to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law.  The funds used to repay the Loans will not be derived from
any unlawful activity.  Each Covered Entity shall comply with all Anti-Terrorism
Laws.  The Borrower shall promptly notify the Agent in writing upon the
occurrence of a Reportable Compliance Event.

SECTION 6.  NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Note remains outstanding and unpaid or any other amount is owing to any Bank
or the Agent hereunder, the Borrower shall not directly or indirectly:

6.1Financial Covenants.

(a)Equity to Capital Ratio.  Permit as of the end of any fiscal quarter the
Equity to Capital Ratio to be less than thirty eight percent (38%).



46

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(b)Interest Coverage Ratio.  Permit as of the end of any fiscal quarter the
Interest Coverage Ratio to be less than 1.8 to 1.

6.2Limitation on Certain Debt.  Except for the Loans and Commitments under the
Loan Documents and the Term Loan Facilities, at any time enter into, assume or
suffer to exist lines of credit or comparable extensions of credit from one or
more commercial banks (or their Affiliates) under which the Borrower has
incurred or may incur aggregate Debt in excess of $15,000,000.

6.3Limitation on Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, including, without limitation, the
stock of its Subsidiaries, whether now owned or hereafter acquired, except for:

(a)The following, (i) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (ii) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not materially impair the ability of
the Borrower to perform its obligations hereunder or under the other Loan
Documents:

(A)Claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty, provided that the Borrower maintains such reserves or
other appropriate provisions as shall be required by GAAP and pays all such
taxes, assessments or charges forthwith upon the commencement of proceedings to
foreclose any such Lien;

(B)Claims, Liens or encumbrances upon, and defects of title to, real or personal
property including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits; and

(C)Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens;

(b)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(c)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business of the Borrower;

(d)easements, rights‑of‑way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not interfere with the ordinary conduct of
the business of the Borrower;

(e)Liens which were in existence on the date hereof and shown on Schedule 6.3
and replacements, extensions or replacements thereof;



47

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(f)Liens on assets acquired by the Borrower in acquisitions permitted by Section
6.6 (which liens were in existence at the time of such acquisitions);

(g)Liens upon real property, which property was acquired after the Closing Date
by the Borrower, each of which Liens existed on such property before the time of
its acquisition or was created to finance, refinance or refund the cost
(including the cost of construction) of the respective property; provided,
 however, that no such Lien shall extend to or cover any accounts receivable or
inventory under any circumstances or any property of the Borrower other than the
respective property so acquired and improvements thereon, and the principal
amount of indebtedness secured by any such Lien shall not exceed the fair market
value of the respective property at the time it was acquired;

(h)Capital Leases as and to the extent permitted under this Agreement;

(i)purchase money security interests on capital equipment purchased in the
ordinary course of business;

(j)Liens granted to secure indebtedness permitted by Section 6.2(vii) to the
extent such Liens are also permitted under the Indenture;

(k)the Lien of the Indenture and other Liens in connection with the issuance of
industrial revenue bonds or pollution control bonds, to the extent such Liens
are permitted under the Indenture; and

(l)in addition to the Liens permitted by the preceding subparagraphs (a) through
(k), inclusive, of this Section 6.3, Liens securing Debt of the Borrower
provided that the aggregate principal amount of Debt secured by Liens pursuant
to this Section 6.3(l) shall not exceed $10,000,000.

6.4Limitations on Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets except:

(a)the Borrower may merge into the Parent Company, so long as the Parent Company
is the surviving entity;

(b)any corporation or limited liability company (other than the Parent Company)
may be merged or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation); and

(c)a merger in connection with a Permitted Acquisition in accordance with
Section 6.6 in which the surviving entity is the Borrower;

provided that, immediately after each such transaction and after giving effect
thereto, the Borrower is in compliance with this Agreement and no Default or
Event of Default shall be in existence or result from such transaction.



48

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

6.5Limitation on Sale of Assets.  Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, accounts receivable and leasehold interests), whether now owned or
hereafter acquired, except:

(i)obsolete or worn out property disposed of in the ordinary course of business;

(ii)the sale of inventory or other assets, or the licensing of intellectual
property, in each case in the ordinary course of business;

(iii)any sale, transfer or lease of assets (i) which are replaced by like-kind
assets or (ii) the proceeds of the sale of which are used within one-hundred and
twenty (120) days of such sale to purchase like-kind assets;

(iv)any sale, transfer or lease of assets the proceeds of the sale of which are
used to permanently reduce the Commitments; and

(v)in addition to the above subsections 6.5(a)(i) through 6.5(a)(iv), inclusive,
any such conveyances, sales, leases, assignments, transfers or other disposals,
the aggregate amount of which for any fiscal year does not exceed 5% of the
Borrower’s Consolidated Shareholders’ Equity as at the end of the immediately
preceding fiscal year.

6.6Limitations on Acquisitions.  Purchase, hold or acquire beneficially any
stock, other securities or evidences of indebtedness of, or make or permit any
investment or acquire any interest whatsoever in, any other Person, except for
Permitted Acquisitions.

6.7Limitation on Distributions and Investments.  (a)  At any time make (or incur
any liability to make) or pay any Distribution in respect of the Borrower (other
than a Distribution payable to the Parent Company); provided,  however, that as
of the declaration date of any such Distribution and after giving effect to the
declaration or payment of any such Distribution no Default or Event of Default
would exist; or

(b)Make any Investments other than Permitted Investments.

6.8Transactions with Affiliates.  Except as expressly permitted in this
Agreement, directly or indirectly enter into any transaction or arrangement
whatsoever or make any payment to or otherwise deal with any Affiliate, except,
as to all of the foregoing in the ordinary course of and pursuant to the
reasonable requirements of the Borrower’s business and upon fair and reasonable
terms not materially less favorable to the Borrower than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of the
Borrower.

6.9Sale and Leaseback.  Except if reasonably contemporaneous with the Borrower’s
purchase, enter into any arrangement with any Person providing for the leasing
by the Borrower of real or personal property which has been or is to be sold or
transferred by such Borrower to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of such Borrower.



49

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

6.10Fiscal Year.  Permit its Fiscal Year to end on a day other than December 31.

6.11Continuation of or Change in Business.  Discontinue any substantial part, or
change the nature of, the existing business activities of the Borrower, or
engage in any business either directly or through any Subsidiary except for
businesses in which the Borrower is engaged on the date of this Agreement and
any business activities directly related, similar or incidental or ancillary to
such existing businesses.

SECTION 7.  EVENTS OF DEFAULT

7.1Events of Default.  If any of the following events shall occur and be
continuing:

(a)The Borrower shall fail to pay when due any principal of any Note, or shall
fail to pay within five (5) days after the date when due any interest, Fees or
other amount payable hereunder; or

(b)Any representation or warranty made or deemed made by the Borrower or any
Guarantor herein or in any other Loan Document or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove to have been incorrect in
any material respect on or as of the date made or deemed made; or

(c)The Borrower shall default in the observance or performance of any agreement
contained in Section 5.12 or in Section 6 or any representation or warranty
contained in Section 3.21 is or becomes false or misleading at any time; or

(d)The Borrower or any Guarantor shall default in the observance or performance
of any other agreement contained in this Agreement (other than as provided in
paragraphs (a), (b) or (c) of this Section 7.1) or any other Loan Document, and
such default shall continue unremedied for a period of thirty (30) days after
notice of such default is given by the Agent; or

(e)One or more judgments or decrees shall be entered against the Borrower or any
Guarantor involving in the aggregate a liability (not paid or fully covered by
insurance) of $10,000,000 or more and all such judgments or decrees shall not
have been vacated, discharged, settled, satisfied or paid, or stayed or bonded
pending appeal, within thirty (30) days from the entry thereof; or

(f)The Borrower shall (i) default in the payment of any amount due under any
Debt of the Borrower in excess of $10,000,000 in the aggregate (other than the
Notes), beyond the period of grace, if any, provided in the instrument or
agreement under which such Debt was created; or (ii) default in the observance
or performance of any other agreement contained in any such Debt or in any
instrument or agreement evidencing, securing or relating thereto beyond any
applicable notice and grace period, or any other event shall occur the effect of
which default or other event is to cause, or to permit the holder or holders or
beneficiary or beneficiaries of such Debt (or a trustee or agent on behalf of
such holder or holders or



50

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

beneficiary or beneficiaries) to cause such Debt to become due and payable prior
to its stated maturity or any such Debt is declared to be due and payable prior
to its stated maturity unless such default, event or declaration referred to in
this subparagraph (ii) is waived or cured to the satisfaction of such other
party as demonstrated to the satisfaction of the Agent by the Borrower prior to
the Agent taking any action under Section 7.2 in respect of such occurrence; or

(g) (i)  The Borrower or any Guarantor shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding‑up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any Guarantor shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty (60)
days; or (iii) there shall be commenced against the Borrower or any Guarantor
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process on a claim in excess of
$10,000,000 against all or any substantial part of its assets which results in
the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) the Borrower or any Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Guarantor shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(h)(i)  Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) the
adjusted target attainment percentage (within the meaning of Section 436(j)(2)
of the Code) with respect to any Single Employer Plan maintained by the Borrower
or Commonly Controlled Entity is certified by the Single Employer Plan’s actuary
to be less than eighty percent (80%) or deemed by operation of Section 436 of
the Code in the absence of such certification to be less than eighty percent
(80%), (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings is, in the reasonable opinion of the Required Banks,
likely to result in the termination by action of the PBGC or any court of such
Single Employer Plan for purposes of Title IV of ERISA, (v) any Single Employer
Plan, if any, shall terminate for purposes of Title IV of ERISA, or (v) the
Borrower or a Commonly Controlled Entity should completely or partially withdraw
from a Multiemployer Plan; and in each case in clauses (i) through (v) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or

(i)Any change in control of the Borrower shall occur (as used herein, the term
“change in control” means either (A) any change in ownership of any class of
stock or



51

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

capital stock generally of the Borrower which would result in a change or
transfer in the power to control the election of a majority of the board of
directors or in other indicia of majority voting control to persons or entities
other than those persons who have such majority voting control on the Closing
Date or (B) a decrease in such persons’ right to vote at shareholders’ meetings
to an aggregate level less than 51%); or

(j)Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party’s
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged and thereby deprive or deny the Banks and the
Agent the intended benefits thereof or they shall thereby cease substantially to
have the rights, titles, interests, remedies, powers or privileges intended to
be created thereby; or

(k)A notice of lien or assessment in excess of $2,000,000 is filed of record
with respect to all or any part of the Borrower’s or any Guarantor’s assets
having a value of at least that amount by the United States, or any department,
agency or instrumentality thereof, or by any state, county, municipal, or other
governmental agency, including, without limitation, the PBGC, becomes payable
and the same is not paid, vacated, bonded or stayed pending appeal within thirty
(30) days after the same becomes payable; or

(l)The Borrower ceases to be Solvent; or

(m)Except as otherwise permitted in this Agreement, the Borrower ceases to
conduct its business as contemplated or the Borrower is enjoined, restrained or
in any way prevented by court order from conducting all or any material part of
its business so as to cause or result in a Material Adverse Effect, and such
injunction, restraint or other preventive order is not dismissed within thirty
(30) days after the entry thereof.

7.2Remedies.  (a)  If an Event of Default specified under subsections 7.1 (a)
through (f) or (h) through (m) shall occur and be continuing, the Banks shall be
under no further obligation to make Loans hereunder, and the Agent upon the
request of the Required Banks shall by written notice to the Borrower, terminate
the Commitments and the Swing Line Commitment and/or declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other obligations of the Borrower to the Banks hereunder
and thereunder to be forthwith due and payable, and the same shall thereupon
become and be immediately due and payable to the Agent for the benefit of each
Bank without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived.

(b)If an Event of Default specified under subsections 7.1(g) hereof shall occur,
the Commitments and the Swing Line Commitment shall immediately terminate and
the Banks shall be under no further obligations to make Loans hereunder, and the
unpaid principal amount of the Notes then outstanding and all interest accrued
thereon, any unpaid fees and all other obligations of the Borrower to the Banks
hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived.



52

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(c)If an Event of Default shall occur and be continuing, any Bank to whom any
obligation is owed by the Borrower hereunder or under any other Loan Document or
any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 9.6 hereof and any branch, subsidiary or Affiliate of such
Bank or Participant shall have the right, in addition to all other rights and
remedies available to it, without notice to the Borrower, to set off against and
apply to the then unpaid balance of all the Loans and all other obligations of
the Borrower hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower by such Bank
or participant or by such branch, Subsidiary or Affiliate, including, without
limitation, all funds in all deposit accounts (whether time or demand, general
or special, provisionally credited or finally credited, or otherwise) now or
hereafter maintained by the Borrower for its own account (but not including
funds held in custodian or trust accounts or other accounts established solely
for the benefit of parties other than the Borrower) with such Bank or
Participant or such branch, Subsidiary or Affiliate.  Such right shall exist
whether or not any Bank or the Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower is or are matured or unmatured and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to any Bank or the Agent.

(d)Notwithstanding any provision herein to the contrary or in the other Loan
Documents, any proceeds received by the Agent from any payment made by the
Borrower under this Agreement or the other Loan Documents after the Commitments
and the Swing Line Commitment have been terminated, or received by the Agent
from the foreclosure, sale, lease, collection upon, realization of or other
disposition of any collateral which may have been provided to the Agent for the
obligations of the Borrower hereunder after the Commitments and the Swing Line
Commitment have been terminated (including without limitation insurance
proceeds), shall be applied by the Agent as follows, unless otherwise agreed by
all the Banks:

(i)first, to reimburse the Agent for out‑of‑pocket costs, expenses and
disbursements, including without limitation reasonable attorneys’ fees and legal
expenses, incurred by the Agent in connection with collection of any obligations
of the Borrower under any of the Loan Documents;

(ii)second, to accrued and unpaid interest on the Loans;

(iii)third, to the principal amount of the Loans then outstanding;

(iv)fourth, to fees payable under this Agreement or any of the other Loan
Documents (ratably according to the respective amounts then outstanding);

(v)fifth, to the repayment of all other indebtedness then due and unpaid of the
Borrower to the Banks incurred under this Agreement or any of the other Loan
Documents,  whether of principal, interest, fees, expenses or otherwise (ratably
according to the respective amounts then outstanding); and

(vi)the balance, if any, as required by law.



53

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

(e)Each Bank agrees that (i) if at any time it shall receive the proceeds of any
collateral or any proceeds thereof or (ii) if after the Commitments and the
Swing Line Commitment have been terminated it shall receive any payment on
account of the Loans or any other amounts owing hereunder or under the other
Loan Documents, under an Interest Rate Protection Agreement (in either case
other than through application by the Agent in accordance with subsection
7.2(d)), it shall promptly turn the same over to the Agent for application in
accordance with the terms of subsection 7.2(d).

(f)In addition to the other rights and remedies contained in this Agreement or
in the other Loan Documents, the Loans shall, at the Required Banks’ option,
bear the interest rates provided in Section 2.7 hereof.

(g)In addition to all of the rights and remedies contained in this Agreement or
in any of the other Loan Documents, the Agent shall have all of the rights and
remedies under applicable law, all of which rights and remedies shall be
cumulative and non‑exclusive, to the extent permitted by law.  The Agent may,
and upon the request of the Required Banks shall, exercise all post‑default
rights granted to it and the Banks under the Loan Documents or applicable law.

SECTION 8.  THE AGENT

8.1Appointment.  Each Bank hereby irrevocably designates and appoints PNC as the
Agent of such Bank under this Agreement.  Each such Bank irrevocably authorizes
the Agent, as the agent for such Bank to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Agent by the terms of this Agreement,
together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Bank, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Agent.  The Agent agrees to act as the Agent on behalf of the Banks to the
extent provided in this Agreement.

8.2Delegation of Duties.  The Agent may execute any of its duties under this
Agreement by or through agents or attorneys‑in‑fact and shall be entitled to
engage and pay for the advice and services of counsel concerning all matters
pertaining to such duties.  The Agent shall not be responsible to the Banks for
the negligence or misconduct of any agents or attorneys in‑fact selected by it
with reasonable care.

8.3Exculpatory Provisions.  Neither the Agent nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by them or such
Person under or in connection with this Agreement (except for their or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Banks for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or for the value, validity, effectiveness,



54

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

genuineness, enforceability or sufficiency of this Agreement, the Notes or the
other Loan Documents or for any failure of the Borrower to perform its
obligations hereunder or thereunder.  The Agent shall not be under any
obligation to any Bank to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or the other Loan Documents, or to inspect the properties, books or
records of the Borrower.

8.4Reliance by Agent.  The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Agent.  The Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent.  The Agent
shall be fully justified in failing or refusing to take any action under this
Agreement unless it shall first receive such advice or concurrence of the
Required Banks as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement, the Notes and the other Loan Documents in
accordance with a request of the Required Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Banks and
all future holders of the Notes.

8.5Notice of Default.  The Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless it has
received notice from a Bank or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Agent receives such a notice, the
Agent shall give notice thereof to the Banks.  The Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Banks; provided that unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.

8.6Non‑Reliance on Agent and Other Banks.  Each Bank expressly acknowledges that
neither the Agent nor any of its officers, directors, employees, agents,
attorneys‑in‑fact or Affiliates has made any representations or warranties to it
and that no act by the Agent hereinafter taken, including any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Agent to any Bank.  Each Bank represents to the Agent that it
has, independently and without reliance upon the Agent or any other Bank, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and made its
own decision to make its Loans hereunder and enter into this Agreement.  Each
Bank also represents that it will, independently and without reliance upon the
Agent or any other Bank, and based on such documents and information as it



55

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Banks by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates.



8.7Indemnification.  The Banks agree to indemnify the Agent in its capacity as
such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement, the other Loan Documents, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing; provided that no Bank shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Agent’s gross negligence or willful misconduct.  The agreements in this Section
8.7 shall survive the payment of the Notes and all other amounts payable
hereunder.

8.8Agent in its Individual Capacity.  The Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though it was not the Agent hereunder.  With respect to its
Loans made or renewed by it and any Note issued to it, the Agent shall have the
same rights and powers under this Agreement as any Bank and may exercise the
same as though it were not the Agent, and the terms “Bank” and “Banks” shall
include the Agent in its individual capacity.

8.9Successor Agent.  The Agent may resign as Agent upon sixty (60) days’ notice
to the Banks and the Borrower.  If such Agent shall resign as Agent under this
Agreement, then the Required Banks shall appoint from among the Banks a
successor agent for the Banks, which appointment shall be subject to the
approval of the Borrower (which approval shall not be unreasonably withheld),
whereupon such successor agent shall succeed to the rights, powers and duties of
an Agent, and the term “Agent” shall mean such successor agent effective upon
its appointment, and the former Agent’s rights, powers and duties as Agent shall
be terminated, without any other or further act or deed on the part of such
former Agent or any of the parties to this Agreement or any holders of the
Notes.  After any retiring Agent’s resignation as Agent, the provisions of this
Section 8.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

8.10Beneficiaries.  Except as expressly provided herein, the provisions of this
Section 8 are solely for the benefit of the Agent and the Banks, and the
Borrower shall not have any rights to rely on or enforce any of the provisions
hereof.  In performing their functions and



56

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

duties under this Agreement the Agent shall act solely as agent of the Banks and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.

8.11USA Patriot Act.  (a) Each Bank or assignee or participant of a Bank that is
not incorporated under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an Affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Bank is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations:  (i) within 10 days after the Closing Date, and
(ii) at such other times as are required under the USA Patriot Act.

(b)       Each Bank acknowledges and agrees that neither such Bank, nor any of
its Affiliates, participants or assignees, may rely on the Agent to carry out
such Bank’s, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP Regulations"), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrower, its Affiliates
or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Laws. 

SECTION 9.  MISCELLANEOUS

9.1Amendments and Waivers.  Neither this Agreement, any Note or any other Loan
Document, nor any terms hereof of thereof may be amended, supplemented or
modified except in accordance with the provisions of this subsection.  With the
written consent of the Required Banks, the Agent and the Borrower may, from time
to time, enter into written amendments, supplements or modifications hereto and
to the Notes and the other Loan Documents for the purpose of adding any
provisions to this Agreement or the Notes or the other Loan Documents or
changing in any manner the rights of the Banks or of the Borrower hereunder or
thereunder or waiving, on such terms and conditions as the Agent may specify in
such instrument, any of the requirements of this Agreement or the Notes or the
other Loan Documents or any Default or Event of Default and its consequences;
provided,  however, that no such waiver and no such amendment, supplement or
modification shall directly or indirectly (a) reduce the amount or extend the
maturity of any Note or any installment thereof, or reduce the rate or extend
the time of payment of interest thereon, or reduce any Fees payable to any Bank
hereunder, or change the duration or amount of any Bank’s Commitment, in each
case without the consent of the Bank affected thereby or (b) amend, modify or
waive any provision of this Section 9.1 or reduce the percentages specified in
the definition of Required Banks or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, the Notes
and the other Loan Documents, in each case without the written



57

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

consent of all the Banks, (c) amend, modify or waive any provision of Section
2.2 without the written consent of the then Swing Line Bank or (d) amend, modify
or waive any provision of Section 8 without the written consent of the then
Agent.  Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Banks and shall be binding upon the Borrower, the
Banks, the Agent and all future holders of the Notes.  In the case of any
waiver, the Borrower, the Banks and the Agent shall be restored to their former
position and rights hereunder and under the outstanding Notes, and any Default
or Event of Default waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

9.2Notices.  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including electronic transmission,
facsimile transmission or posting on a secured web site), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three days after being deposited in the mail, postage
prepaid, or, in the case of facsimile transmission notice, when sent during
normal business hours with electronic confirmation or otherwise when received,
or in the case of electronic transmission, when received and in the case of
posting on a secured web site, upon receipt of (i) notice of such posting and
(ii) rights to access such web site, addressed as follows in the case of the
Borrower and the Agent, and as set forth in Schedule I in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:

﻿

﻿

 

 

 

 

﻿

the Borrower:

Aqua Pennsylvania, Inc.

 

﻿

 

762 W. Lancaster Avenue

 

﻿

 

Bryn Mawr, PA 19010-3489

 

﻿

 

Attention:

Stan Szczygiel

 

﻿

 

 

Treasurer

 

﻿

 

 

 

 

﻿

 

Facsimile:

(610) 645-0908

 

﻿

 

 

 

 

﻿

with a copy to:

Aqua Pennsylvania, Inc.

 

﻿

 

762 West Lancaster Avenue

 

﻿

 

Bryn Mawr, PA 19010

 

﻿

 

Attention:

Christopher P. Luning

 

﻿

 

 

Senior Vice President and

 

﻿

 

 

General Counsel

 

﻿

 

 

 

 

﻿

 

(provided that failure to send a copy of any notice to said counsel shall in no
way affect, limit or invalidate any notice sent to the Borrower or the exercise
of any of the Banks’ or the Agent’s rights or remedies pursuant to a notice sent
to the Borrower.)

﻿





58

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 



﻿

 

 

 

 

﻿

The Agent or the

PNC Bank, National Association

 

﻿

Swing Line Bank:

1000 Westlakes Drive, Suite 300

 

﻿

 

Berwyn, PA  19312

 

﻿

 

Attention:

Domenic D‘Ginto

 

﻿

 

Facsimile:

(610) 725-5799

 

﻿

 

 

 

 

﻿

 

and

 

 

﻿

 

 

 

 

﻿

 

PNC Agency Services

 

﻿

 

One PNC Plaza

 

﻿

 

249 Fifth Avenue

 

﻿

 

22nd Floor

 

﻿

 

Pittsburgh, PA  15222

 

﻿

 

Attention:

Martin Hannak

 

﻿

 

Facsimile:

(412) 762-8672

 

﻿

provided that any notice, request or demand to or upon the Agent, the Swing Line
Bank or the Banks pursuant to Sections 2.1, 2.2, 2.8 or 2.9 shall not be
effective until received.

9.3No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Agent or any Bank, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.4Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Notes and the other Loan Documents.

9.5Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse
the Agent for all of its reasonable out‑of‑pocket costs and expenses incurred in
connection with any amendment, supplement or modification to this Agreement, the
Notes, the other Loan Documents and any other documents prepared in connection
therewith, including, without limitation, the reasonable fees and disbursements
of counsel to the Agent (which counsel may or may not include employees of the
Agent), (b) to pay or reimburse each Bank and the Agent for all of their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, reasonable fees and disbursements of
counsel to the Agent (which counsel may or may not include employees of the
Agent) and to the several Banks, and (c) to pay, indemnify, and hold each Bank
and the Agent harmless from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any (other than Taxes expressly excluded from
the definition of Taxes in Section 2.12 and Taxes for which the Borrower has no
liability under subsection 2.12(c)) which may be payable or determined to be
payable in connection with the



59

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the Notes, the other Loan
Documents, and any such other documents, and (d) to pay, indemnify, and hold
each Bank and the Agent harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, and, incident to a Default or Event of
Default, the performance and administration, of this Agreement, the Notes, the
other Loan Documents and any such other documents or the transactions
contemplated hereby or thereby or any action taken or omitted under or in
connection with any of the foregoing (all the foregoing, collectively, the
“indemnified liabilities”), provided, that the Borrower shall have no obligation
hereunder to the Agent or any Bank with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of the Agent or any such
Bank.  The Borrower shall be given notice of any claim for indemnified
liabilities and shall be afforded a reasonable opportunity to participate in the
defense, compromise or settlement thereof.  The agreements in this subsection
shall survive repayment of the Notes and all other amounts payable hereunder.



9.6Successors and Assigns.  (a)  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party, and all covenants, promises and agreements by or on
behalf of the Borrower, the Agent or the Banks that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.  The Borrower may not assign or transfer any of its rights or
obligations under this Agreement or the other Loan Documents without the prior
written consent of each Bank.

(b)Each Bank may, in accordance with applicable law, assign to all or a portion
of its interests, rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment or the Swing Line
Commitment, and the Loans at the time owing to it and the Notes held by it);
provided,  however, that (i) each such assignment shall be to a Bank or
Affiliate thereof, or, with the consent of the Agent and, prior to the
occurrence of an Event of Default, of the Borrower (which consent shall not be
unreasonably withheld or delayed) to one or more banks or other financial
institutions, (ii) so long as the Commitments are in effect, the amount of each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Agent) shall not be less than
$5,000,000, (iii) the parties to each such assignment shall execute and deliver
to the Agent an Assignment and Acceptance, together with the Note or Notes
subject to such assignment and a processing and recordation fee of $3,500
(except in the case of an assignment by any Bank to one of its Affiliates),
(iv) any assignment of the Swing Line Commitment may be made only to a Bank
which holds a Commitment hereunder and must be of the entire Swing Line
Commitment and (v) each such assignment of Revolving Credit Loans and all or any
portion of a Bank’s Commitment shall be of a constant, and not a varying,
percentage of the assigning Bank’s Commitment and Revolving Credit Loans then
outstanding.  Upon acceptance and recording pursuant to paragraph (d) of this
Section 9.6, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five Business Days after the
execution thereof, (A) the assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Bank under this Agreement and (B) the assigning Bank
thereunder shall, to the extent of the



60

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.11, 2.12, 2.13
and 9.5 (to the extent that such Bank’s entitlement to such benefits arose out
of such Bank’s position as a Bank prior to the applicable
assignment)).  Notwithstanding any provision of this subsection 9.6, after the
Commitments and the Swing Line Commitments have been terminated, any Bank may
assign all or any portion of its interests, rights and obligations under this
Agreement and the other Loan Documents to any Person (whether or not an entity
described in clause (i) above).

(c)By executing and delivering an Assignment and Acceptance, the assigning Bank
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows:  (i) such assigning
Bank warrants that it is the legal and beneficial owner of the interest being
assigned thereby, free and clear of any adverse claim, and that its Commitment
and/or the Swing Line Commitment, as the case may be, and the outstanding
balances of its Loans, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the other Loan Documents, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents, or any other instrument or document furnished pursuant hereto or
thereto, or the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Agent, such assigning Bank or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Bank.

(d)The Agent shall maintain at its offices in Philadelphia, Pennsylvania a copy
of each Assignment and Acceptance and the names and addresses of the Banks, and
the Commitment and/or the Swing Line Commitment of, and principal amount of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive in the absence of
error and the Borrower, the Agent and the Banks may treat each person whose name
is recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement.  The Register shall be



61

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.

(e)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Bank and an assignee together with the Note or Notes subject to such
assignment, the processing and recordation fee referred to in paragraph (b)
above, the Agent shall (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Banks.  Within five Business Days after receipt of notice, the
Borrower, at its own expense, shall execute and deliver to the Agent, in
exchange for the surrendered original Note(s), (x) a new Revolving Credit Note
to the order of such assignee in an amount equal to the portion of the
Commitment assumed by it pursuant to such Assignment and Acceptance and, if
applicable, a new Swing Line Note to the order of such assignee in an amount
equal to the Swing Line Commitment and, (y) if the assigning Bank has retained a
Commitment, a new Revolving Credit Note to the order of such assigning Bank in a
principal amount equal to the applicable Commitment retained by it.  Such new
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Notes; such new Notes shall be dated the date of the
surrendered Notes which they replace and shall otherwise be in substantially the
form of Exhibit B-1 or Exhibit B-2  hereto, as appropriate.  Canceled Notes
shall be returned to the Borrower.

(f)Each Bank may without the consent of the Borrower or the Agent sell
participations to one or more banks or other entities (each a “Participant”) in
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment or Swing Line Commitment and the Loans owing
to it and the Notes held by it); provided,  however, that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Bank shall remain the holder of any such Note for
all purposes under this Agreement, (iv) the Borrower, the Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement, (v) in any
proceeding under the Bankruptcy Code such Bank shall be, to the extent permitted
by law, the sole representative with respect to the obligations held in the name
of such Bank whether for its own account or for the account of any Participant
and (vi) such Bank shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement or the Note or Notes held by such Bank
other than any such amendment, modification or waiver with respect to any Loan
or Commitment in which such Participant has an interest and which is described
in subsection 9.1(a) hereof.  Each Bank that sells a participation will, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Revolving Credit Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Bank has any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.l03 1(c) of the United States Treasury
Regulations.  The entries in the Participant Register are conclusive absent
manifest error, and such Bank must treat each Person



62

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent has no responsibility for
maintaining a Participant Register for any other Bank.

(g)If amounts outstanding under this Agreement and the Notes are due or unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement and any Note to the same extent as if the amount of its
participating interest were owing directly to it as a Bank under this Agreement
or any Note, provided that in purchasing such participation such Participant
shall be deemed to have agreed to share with the Banks the proceeds thereof as
provided in Section 9.8.  The Borrower also agree that each Participant shall be
entitled to the benefits of Sections 2.11, 2.12, 2.13 and 9.5 with respect to
its participation in the Commitments and the Loans outstanding from time to
time; provided, that no Participant shall be entitled to receive any greater
amount pursuant to such Sections than the Bank selling the participation would
have been entitled to receive in respect of the amount of the participation
transferred by such Bank to such Participant had no such transfer occurred.

(h)If any Participant is organized under the laws of any jurisdiction other than
the United States or any state thereof, the Bank selling the participation,
concurrently with the sale of a participating interest to such Participant,
shall cause such Participant (i) to represent to the Bank selling the
participation (for the benefit of such Bank, the other Banks, the Agent and the
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by the Agent, the Borrower or the Bank selling the participation with
respect to any payments to be made to such Participant in respect of its
participation in the Loans and (ii) to agree (for the benefit of such Bank, the
other Banks, the Agent and Borrower) that it will deliver the tax forms and
other documents required to be delivered pursuant to Section 2.12 and comply
from time to time with all applicable U.S. laws and regulations with respect to
withholding tax exemptions.

(i)Any Bank may at any time assign all or any portion of its rights under this
Agreement and the Notes issued to it to a Federal Reserve Bank; provided that no
such assignment shall release a Bank from any of its obligations hereunder.

9.7Confidentiality.  The Banks agree that they will maintain all information and
financial statements provided to them or otherwise obtained by them with respect
to the Borrower and its Subsidiaries confidential and that they will not
disclose the same or use it for any purposes; provided that nothing herein shall
prevent any Bank from disclosing any such information (a) to the Agent or any
other Bank, (b) to any prospective assignee or participant in connection with
any assignment or participation of Loans permitted by this Agreement, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisers, provided that any such person is advised by such Bank that such
information is subject to the confidentiality limitations of this Section,
(d) upon the request or demand of any Governmental Authority having jurisdiction
over such Bank, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
provided that the Borrower has (unless prohibited by the terms of any such order
or requirement) been advised at least ten (10) days (or if such is not possible
or practicable, such lesser number



63

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

of days as is possible or practicable under the circumstances) prior to such
disclosure of the existence of such order or requirement, (f) which has been
publicly disclosed other than in breach of this Agreement, or (g) in connection
with the exercise of any remedy hereunder or under the Notes.

9.8Adjustments; Set‑off.  (a)  If any Bank (a “benefited Bank”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
subsection 7(g), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Bank, if any, in respect of such other
Bank’s Loans, or interest thereon, being paid in respect of Loans being repaid
simultaneously therewith or Loans required hereby to be paid proportionately
such benefited Bank shall purchase for cash from the other Banks such portion of
each such other Bank’s Loan, or shall provide such other Banks with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Bank to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Banks; provided,  however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Bank, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Borrower agrees that each Bank so purchasing a portion of another Bank’s Loan
may exercise all rights of payment (including, without limitation, rights of
set‑off) with respect to such portion as fully as if such Bank were the direct
holder of such portion.

(b)In addition to any rights and remedies of the Banks provided by law, upon the
occurrence of an Event of Default, each Bank shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder or under the Notes (whether at the stated
maturity, by acceleration or otherwise) to set‑off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Bank to or
for the credit or the account of the Borrower.  Each Bank agrees promptly to
notify the Borrower and the Agent after any such set‑off and application made by
such Bank, that the failure to give such notice shall not affect the validity of
such set‑off and application.

9.9Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and each of the Banks.

9.10Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



64

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

9.11Integration.  This Agreement represents the agreement of the Borrower, the
Agent and the Banks with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Agent or any Bank
relative to subject matter hereof not expressly set forth or referred to herein
or in the Notes or the other Loan Documents.

9.12GOVERNING LAW.  THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS HAVE
BEEN EXECUTED IN THE COMMONWEALTH OF PENNSYLVANIA AND SAID DOCUMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, THE NOTES AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA.

9.13Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement, the Notes or the other Loan Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the Courts of the Commonwealth of
Pennsylvania located in Montgomery and Philadelphia Counties, the courts of the
United States of America for the Eastern District of Pennsylvania, and appellate
courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at the
address set forth in Section 9.2 for the Borrower or at such other address of
which the Agent shall have been notified pursuant thereto; and

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

9.14Acknowledgments.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Notes and the other Loan Documents;

(b)neither the Agent nor any Bank has any fiduciary relationship to the
Borrower, and the relationship between the Agent and the Banks, on one hand, and
the Borrower, on the other hand, is solely that of debtor and creditor; and

(c)no joint venture exists among the Banks or between the Borrower and the
Banks.



65

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

9.15WAIVERS OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENT AND THE BANKS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS AND
FOR ANY COUNTERCLAIM THEREIN.

9.16USA PATRIOT ACT.  Each Bank that is subject to the requirements of the USA
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the USA Patriot Act.

9.17Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

66

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

AQUA PENNSYLVANIA, INC.

﻿

﻿

By: \s\ Stan F. Szczygiel
Name: Stan F. Szczygiel

Title: Vice President and Treasurer

﻿

﻿

PNC BANK, NATIONAL ASSOCIATION,  as Agent and as a Bank

﻿

﻿

By: \s\ Domenic D’Ginto__________________
Name:  Domenic D’Ginto

Title:  Senior Vice President

﻿

﻿

TD BANK, N.A.

﻿

﻿

By: \s\ Jennifer L. Suspenski
Name:  Jennifer L. Suspenski

Title:  Vice President

﻿

﻿

CITIZENS BANK OF PENNSYLVANIA

﻿

﻿

By: \s\ Leslie D. Broderick
Name:  Leslie D. Broderick

Title:  Senior Vice President

﻿

THE HUNTINGTON NATIONAL BANK

﻿

﻿

By: \s\ Michael Kiss

Name:  Michael Kiss

Title:  Vice President

 

DMEAST #13069138

--------------------------------------------------------------------------------

 

 

Schedule I

Bank and Commitment Information

﻿

﻿

﻿

 

 

﻿

 

Swing Line

Bank

Commitment

Commitment

PNC Bank, National Association

$50,000,000  $10,000,000 

1600 Market Street

 

 

Philadelphia, PA 19103

 

 

Attention:   Meredith Jermann

 

 

TD Bank, N.A.

$20,000,000 

N/A

1701 Route 70 East

 

 

Cherry Hill, NJ  08034

 

 

Attention:  John T. Callaghan

 

 

Citizens Bank of Pennsylvania

$20,000,000 

N/A

610 W. Germantown Avenue

 

 

Plymouth Meeting, PA 19462

 

 

Attention:   Leslie Broderick

 

 

The Huntington National Bank
310 Grant Street, 4th Floor
Pittsburgh PA  15219
Attention:  Michael Kiss

$10,000,000 

N/A

﻿

 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

Schedule 3.6

Existing Litigation

None.

﻿

﻿

 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

Schedule 3.11

Regulatory Approvals

﻿

﻿

The Pennsylvania Public Utility Commission regulates Borrower’s issuance of
debt, the maturity date of which is one year or more from the date of
execution.  (66 Pa. C.S. § 1901)

﻿

 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

Schedule 3.13

Environmental Matters

A.In its water treatment process, the Borrower uses chemicals, including
chlorine, caustic soda and sodium chlorite, which are listed as hazardous
substances.  These chemicals are, in all materials respects, stored and used at
the Borrower’s plants and facilities in accordance with the Environmental Laws.

﻿

B.The Borrower operates a central laboratory at its Bryn Mawr facility for
analysis of drinking water samples.  To perform required analyses, the Borrower
maintains small quantities of solvents, reagents and chemical standards, some of
which are listed as hazardous substances.  These materials, in all material
respects, are stored and used in compliance with the Environmental Laws.

﻿

 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

Schedule 3.19

Interests in Partnerships

None.

﻿

 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

Schedule 6.3

Existing Liens

A.Indenture of Mortgage dated as of January 1, 1941 from the Borrower to The
Bank of New York Mellon Trust Company, N.A., as current trustee thereunder, as
amended and supplemented.

﻿

﻿

 

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF
BORROWING REQUEST

﻿

﻿

PNC Bank, National Association

as Agent for the

Banks referred to below

PNC Agency Services

One PNC Plaza

249 Fifth Avenue

22nd Floor

Pittsburgh, PA 15222

Attention:  Ronald Harapko

﻿

[Date]

﻿

Ladies and Gentlemen:

﻿

The undersigned, Aqua Pennsylvania, Inc. (the “Borrower”), refers to the Amended
and Restated Credit Agreement dated as of November __, 2016 (as amended,
modified, extended or restated from time to time, the “Agreement”), among the
Borrower, the Banks party thereto and PNC Bank, National Association as
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.  The Borrower hereby
gives you notice pursuant to Section 2.1 of the Agreement that it requests a
Borrowing under the Agreement, and in that connection sets forth below the terms
on which such Borrowing is requested to be made:

﻿

 

 

 

(A)

Date of Borrowing

 

 

﻿

(which is a Business Day)

 

 

﻿

 

 

 

(B)

Principal Amount of

 

 

﻿

Borrowing 1

$

 

﻿

 

 

 

(C)

Interest rate basis 2

 

 

﻿

﻿

________________________

1 Not less than $500,000 or a whole multiple of $100,000 in excess thereof for a
Eurodollar Borrowing nor less than $250,000 or a whole multiple of $50,000 in
excess thereof for a Base Rate Borrowing.

2 Eurodollar Loan or Base Rate Loan.



A-1

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 



﻿

 

 

 

(D)

Interest Period and the

 

 

﻿

last day thereof 3

 

 

﻿

Upon acceptance of any or all of the Revolving Credit Loans made by the Banks in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.2 of the
Agreement have been satisfied.

Very truly yours,

﻿

AQUA PENNSYLVANIA, INC.

﻿

﻿

By:

Title:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

________________________

3 Which shall be subject to the definition of “Interest Period” and end not
later than the Termination Date.

﻿

 

A-2

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

NOTE

﻿

﻿

 

$________________

Philadelphia, Pennsylvania

﻿

November __, 2016

﻿

﻿

FOR VALUE RECEIVED, the undersigned, AQUA PENNSYLVANIA, INC. (the “Borrower”),
hereby promises to pay to the order of ___________________ (the “Bank”), at the
office of PNC Bank, National Association (the “Agent”), at 1600 Market Street,
Philadelphia, PA 19103, on the Termination Date, the lesser of the principal sum
of ___________ ___________ Dollars ($__________) and the aggregate unpaid
principal amount of all Loans made by the Bank to the Borrower pursuant to
Section 2.1 of the Amended and Restated Credit Agreement dated as of November
__, 2016, among the Borrower, the Banks party thereto and the Agent (as amended,
modified, extended or restated from time to time, the “Agreement”), in lawful
money of the United States of America in same day funds, and to pay interest
from the date hereof on such principal amount from time to time outstanding, in
like funds, at said office, at a rate or rates per annum and payable on the
dates determined pursuant to the Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates determined as set forth in the Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided,  however, that the failure of the holder hereof to make such a
notation or any error in such a notation shall not in any manner affect the
obligations of the Borrower to make payments of principal and interest in
accordance with the terms of this Note and the Agreement.

[This Note amends, restates and supersedes a prior note of the Borrower payable
to the Bank, dated ___________________ (the “Prior Note”).  This Note shall in
no way extinguish the Borrower’s unconditional obligation to repay all
indebtedness evidenced by the Prior Note, is given in substitution for and not
as payment of the Prior Note and is in no way intended to constitute a novation
of the Prior Note.]

This Note is one of the Notes referred to, in evidences indebtedness incurred
under, and is entitled to the benefits of the Agreement.  The Agreement, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayments of
the principal hereof prior to the maturity hereof, for a



B-1-1

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

higher rate of interest hereunder after an Event of Default and for the
amendment or waiver of certain provisions of the Agreement, all upon the terms
and conditions therein specified.  This Note shall be construed in accordance
with and governed by the laws of the Commonwealth of Pennsylvania and any
applicable laws of the United States of America.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Agreement.

﻿

AQUA PENNSYLVANIA, INC.

﻿

﻿

﻿

By:

Name:

Title:

﻿

﻿





B-1-2

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

Loans and Payments

﻿

﻿

 

 

 

 

 

 

 

﻿

 

 

 

 

 

Unpaid

Name of

﻿

 

 

 

Payments

Principal

Person

﻿

Amount

Interest

Interest

 

 

Balance of

Making

Date

of Loan

Rate

Period

Principal

Interest

Note

Notation

﻿

﻿

﻿

 

B-1-3

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

SWING LINE NOTE

﻿

﻿

 

$10,000,000

Philadelphia, Pennsylvania

﻿

November __, 2016

﻿

﻿

FOR VALUE RECEIVED, the undersigned, AQUA PENNSYLVANIA, INC. (the “Borrower”),
hereby promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Bank”), at the office of the Agent (as hereinafter defined), at 1600 Market
Street, Philadelphia, PA 19103, in accordance with the terms of the Agreement
(as hereinafter defined), the lesser of the principal sum of Ten Million Dollars
($10,000,000) and the aggregate unpaid principal amount of all Swing Line Loans
made by the Bank to the Borrower pursuant to Section 2.2 of the Amended and
Restated Credit Agreement dated as of November __, 2016, among the Borrower, the
Banks party thereto and PNC Bank, National Association, as agent for the Banks
(the “Agent”) (as amended, modified, extended or restated from time to time, the
“Agreement”), in lawful money of the United States of America in same day funds,
and to pay interest from the date hereof on such principal amount from time to
time outstanding, in like funds, at said office, at a rate or rates per annum
and payable on the dates determined pursuant to the Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates determined as set forth in the Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this Swing Line Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided,  however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligations of the Borrower to make payments of principal and
interest in accordance with the terms of this Swing Line Note and the Agreement.

[This Note amends, restates and supersedes a prior note of the Borrower payable
to the Bank, dated ___________________ (the “Prior Note”).  This Note shall in
no way extinguish the Borrower’s unconditional obligation to repay all
indebtedness evidenced by the Prior Note, is given in substitution for and not
as payment of the Prior Note and is in no way intended to constitute a novation
of the Prior Note.]





B-2-1

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

This Swing Line Note is the Swing Line Note referred to in, evidences
indebtedness incurred under, and is entitled to the benefits of the
Agreement.  The Agreement, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayments of the principal hereof prior to the maturity
hereof, for a higher rate of interest hereunder after an Event of Default and
for the amendment or waiver of certain provisions of the Agreement, all upon the
terms and conditions therein specified.  This Swing Line Note shall be construed
in accordance with and governed by the laws of the Commonwealth of Pennsylvania
and any applicable laws of the United States of America.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Agreement.

﻿

AQUA PENNSYLVANIA, INC.

﻿

﻿

﻿

By:

Name:

Title:

﻿

﻿





B-2-2

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

 

Loans and Payments

﻿

 

 

 

 

 

 

 

﻿

 

 

 

 

 

Unpaid

Name of

﻿

 

 

Swing Line

Payments

Principal

Person

﻿

Amount

Interest

Repayment

 

 

Balance of

Making

Date

of Loan

Rate

Date

Principal

Interest

Note

Notation

﻿

﻿

﻿

 

B-2-3

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF
ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement dated as of
November __, 2016 (as amended, modified, extended or restated from time to time,
the “Agreement”), among Aqua Pennsylvania, Inc. (the “Borrower”), the banks
party thereto (the “Banks”) and PNC Bank, National Association, as Agent.  Terms
defined in the Agreement are used herein with the same meanings.

________________ (the “Assignor”) and ________________ (the “Assignee”) hereby
agree as follows:

The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on Schedule A attached hereto, the
interests set forth on Schedule A (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Agreement, including, without limitation, the
interests set forth on Schedule A in the Commitment of the Assignor on the
Effective Date and the Loans owing to the Assignor which are outstanding on the
Effective Date, together with unpaid interest accrued on the assigned Loans to
the Effective Date and the amount, if any, set forth on Schedule A of the Fees
accrued to the Effective Date for the account of the Assignor.  Each of the
Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 9.6(c) of the
Agreement, a copy of which has been received by each such party.  From and after
the Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Agreement and, to the extent of the interests assigned by this
Assignment and Acceptance, have the rights and obligations of a Bank thereunder
and under the Agreement or any other document issued in connection therewith and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement.

This Assignment and Acceptance is being delivered to the Agent together with
(i) the Notes evidencing the Loans included in the Assigned Interest, (ii) if
the Assignee is organized under the laws of a jurisdiction outside the United
States, the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s exemption from withholding taxes with
respect to all payments to be made to the Assignee under the Agreement or such
other documents as are necessary to indicate that all such payments are subject
to such tax at a rate reduced by an applicable tax treaty, all duly completed
and executed by such Assignee, and (iii) a processing and recordation fee of
$3,500, if required.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.





C-1

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

The terms set forth above and on Schedule A attached hereto are hereby agreed to
as of the date hereof.

﻿

______________________, as Assignor

﻿

﻿

By: _______________________________

Name:

Title:

﻿

﻿

_____________________, as Assignee

﻿

﻿

By: _______________________________

Name:

Title:

﻿

Acknowledged:

﻿

PNC BANK, NATIONAL ASSOCIATION,

as Agent

﻿

By: _______________________________

Name:

Title:

﻿

Consented to:

﻿

AQUA PENNSYLVANIA, INC.

﻿

﻿

By: _______________________________

Name:

Title:

﻿





C-2

DMEAST #27397236 v4

--------------------------------------------------------------------------------

 

 

SCHEDULE A

Date of Assignment:

﻿

Legal Name of Assignor:

﻿

Legal Name of Assignee:

﻿

Assignee’s Address for Notices:

﻿

___________________________________

___________________________________

Attention: ________________________

Telecopy: _________________________

﻿

Effective Date of Assignment

(may not be fewer than 5 Business

Days after the Date of Assignment):____________________

﻿

﻿

Revolving Credit Facility

 

Principal Amount Assigned

Percentage of Loans and Commitment Assigned

Commitment Assigned:

$

%

Revolving Credit Loans:

$

%

﻿

﻿

﻿

Swing Loan Facility

 

Principal Amount Assigned

Percentage of Loans and Commitment Assigned

Commitment Assigned:

$

100%

Swing Line Loans:

$

100%

﻿



C-3

DMEAST #27397236 v4

--------------------------------------------------------------------------------